Case 1:19-cv-00596-MN Document 1-1 Filed 03/29/19 Page 1 of 41 PageID #: 18




          EXHIBIT 1
Case 1:19-cv-00596-MN Document 1-1 Filed 03/29/19 Page 2 of 41 PageID #: 19

                                                                                         US008783778B2


(12) United States Patent                                               (10) Patent No.:                US 8,783,778 B2
       Nelson et al.                                                    (45) Date of Patent:                      Jul. 22, 2014
(54) MOUNTING PLATFORM FOR MODULAR                                 (58) Field of Classification Search
        FURNTURE ASSEMBLY                                                  USPC ............... 297/.440.1, 440.14, 440.15, 440.16,
                                                                                         297/.452.27, 271.6, 272.1; 403/395,397;
(75) Inventors: Shawn D. Nelson, Stamford, CT (US);                                           248/345. 1, 188, 188.2, 188.8, 188.9
                David Underwood, Norwalk, CT (US);                         See application file for complete search history.
                Spencer Pearson, Stamford, CT (US)
                                                                   (56)                   References Cited
(73) Assignee: SAC Acquistion LLC, Stamford, CT                                    U.S. PATENT DOCUMENTS
               (US)
                                                                          1,236,234 A       8/1917 Troje
(*) Notice:        Subject to any disclaimer, the term of this            2,723,896 A      11, 1955 Wurtz
                   patent is extended or adjusted under 35                                    (Continued)
                   U.S.C. 154(b) by 125 days.
                                                                                FOREIGN PATENT DOCUMENTS
(21) Appl. No.: 13/164,721
                                                                   CN              201022532 Y         2, 2008
(22) Filed:        Jun. 20, 2011                                   DE                1429323          10, 1968

(65)                  Prior Publication Data                                                  (Continued)
                                                                                     OTHER PUBLICATIONS
       US 2011 FO29834.0 A1        Dec. 8, 2011
                                                                   U.S. Appl. No. 1 1/745,325, Oct. 12, 2007, Office Action.
             Related U.S. Application Data                                                 (Continued)
(63) Continuation-in-part of application No. 12/484.931,           Primary Examiner — Rodney B White
     filed on Jun. 15, 2009, now Pat. No. 7,963,612, which         (74) Attorney, Agent, or Firm — Workman Nydegger
     is a continuation-in-part of application No.
     1 1/449,074, filed on Jun. 8, 2006, now Pat. No.              (57)                      ABSTRACT
       7.547,073, which is a continuation-in-part of               A modular furniture assembly includes: a base member hav
       application No. 1 1/149,913, filed on Jun. 10, 2005,        ing a frame assembly, a transverse member having a frame
       now Pat. No. 7,213,885.                                     assembly, a foot configured to contact a Support Surface, and
                                                                   a mounting platform having a plurality of apertures there
(51) Int. Cl.                                                      through. The mounting platform is configured to be mounted
       A47C 7700                (2006.01)                          on the base member frame assembly and the transverse mem
       A47C 702                 (2006.01)                          ber frame assembly, thereby connecting the frame assem
       A47C3/02                 (2006.01)                          blies. The foot is selectively mounted on the mounting plat
       FI6M II/I6               (2006.01)                          form, Such that the foot is configured to contact the Support
       FI6B 7/4                 (2006.01)                          Surface when the modular furniture assembly is in an upright
       A47B 9/00                (2006.01)                          configuration. The mounting platform connects the base and
(52) U.S. Cl.                                                      transverse member frame assemblies together and also acts as
       USPC .............. 297/.440.1; 297/.440.14; 297/.440.15;   a platform for receiving a variety of different types of feet.
                297/.440.16; 297/271.6; 297/272.1; 403/395;
                    403/397; 248/188; 248/188.2: 248/188.8                         33 Claims, 21 Drawing Sheets
Case 1:19-cv-00596-MN Document 1-1 Filed 03/29/19 Page 3 of 41 PageID #: 20


                                                          US 8,783,778 B2
                                                                    Page 2

(56)                     References Cited                                        7,963,612 B2     6, 2011 Nelson
                                                                                 8,479,685 B2     7/2013 Sprung
                    U.S. PATENT DOCUMENTS                                    2004/0021359 A1       2/2004 Chang
                                                                             2007/00854.06   A1    4/2007    White et al.
       2,751,969         6, 1956   Kruijt                                    2007,0257539    A1   11/2007    White et al.
       2,793.685         5, 1957   Spitz                                     2009,025.1250   A1   10, 2009   Tait
       2,870,824         1, 1959   Le Barre                                  20090315382     A1   12/2009    Nelson
       3,030,146         4, 1962   Morris                                    2010, 0196088   A1    8/2010    Johnsson
       3,137,012         6, 1964   Halterman                                 2011/0233976    A1    9/2011    Hanson et al.
       3,606.461         9, 1971   Moriyama                                  2012/01 19629   A1    5, 2012   Nelson
       3,669,494         6, 1972   Lohmeyer
       3,706.473        12, 1972   Mullen                                              FOREIGN PATENT DOCUMENTS
       3,787,909         1, 1974   Johnson
       3,811,728         5, 1974   Redemske                              EP                 2213205 A1         4/2010
       3,944,281         3, 1976   Piretti                               JP                 53-6411            1, 1978
       3,973,800         8, 1976   Kogan                                 JP                S53-6411            1, 1978
       4,045,090         8, 1977   Fleisch et al.                        JP             2002-045256            2, 2002
       4,047,773         9, 1977   Semany                                WO              2006O17591           12/2006
       4,077,666         3, 1978   Heumann                               WO              2006O22753           12/2006
       4,140,065         2, 1979   Chacon
       4,305,616        12, 1981   Martinez                                                   OTHER PUBLICATIONS
       4,509,219         4, 1985   Yagi
       4,591.289         5, 1986   Vickers et al.                        U.S. Appl. No. 1 1/745,325, May 28, 2008, Notice of Allowance.
       4,626.218        12, 1986   Wright                                U.S. Appl. No. 1 1/745,325, Jun. 13, 2008, Notice of Allowability.
       4,682,818         7, 1987   Morell
       4,753,480         6, 1988   Morell                                U.S. Appl. No. 1 1/149,913, filed Aug. 15, 2006, Office Action.
       4,893,958         1, 1990   Wieland                               U.S. Appl. No. 1 1/149,913, Dec. 12, 2006, Notice of Allowance.
       5, 112,110        5, 1992   Perkins                               U.S. Appl. No. 1 1/149,913, Jan. 12, 2007, Corrective Notice of
       5,189,747         3, 1993   Mundy et al.                          Allowance.
       5,322,345         6, 1994   Desser et al.                         U.S. Appl. No. 12/484.931, Sep. 10, 2010, Office Action.
       2,701,009         2, 1995   Richard                               U.S. Appl. No. 12/484.931, Oct. 21, 2010, Notice of Allowance.
       5.492.399         2, 1996   Tillack                               U.S. Appl. No. 12/484.931, Feb. 11, 2011, Notice of Allowance.
       5,544.938         8, 1996   Saul et al.                           Japanese Utility Model Application No. Sho 56-102375 (Japanese
       5,738,414         4, 1998   Wieland et al.                        Utility Model Application laid-open No. Sho 58/8364), filed 1981,
       5,867,849         2, 1999   Pontrello
       5,890,767         4, 1999   Chang                                 published 1983 (19 pages).
       6,063,007         5, 2000   Sithole                               International Search Report & Written Opinion for WO2006/135509
       6,151,765        11, 2000   Asplund                               (10 pages), Mar. 23, 2007.
       6,216,894    B1   4, 2001   Hendricks                             International Search Report & Written Opinion for WO2006/135855
       6,241,317    B1   6, 2001   Wu                                    (10 pages), Nov. 29, 2006.
       6,267,446    B1   T/2001    Wieland et al.                        Extended EP Search Report for EP 06770061.7 (9 pages), May 10,
       6,796,614    B1   9, 2004   Paul                                  2013.
       6,824.220    B1  11, 2004   Davison                               CH403203 and 1 page translation of claims, Jun. 15, 166, Hero et al.
       7,020,911    B2   4, 2006   Oldham                                U.S. Appl. No. 12/967,671, Mar. 28, 2013, Restriction Requirement.
       7,181,783    B2   2, 2007   O'Reilly                              U.S. Appl. No. 12/967,671, Jul. 19, 2013, Office Action.
       7,213,885    B2   5/2007    White et al.
       7,252,339    B2   8, 2007   Owens                                 U.S. Appl. No. 1 1/745,325, Aug. 13, 2008, Issue Notice.
       7,296,859    B1* 11/2007    Branch, III .......... 297,440.14X    U.S. Appl. No. 1 1/149,913, Apr. 18, 2007, Issue Notice.
       7,419.220    B2   9, 2008   White et al.                          U.S. Appl. No. 12/484.931, Jan. 5, 2011, Issue Notice.
       7,448,689    B2 11/2008     Carter et al.                         Office Action dated Feb. 14, 2014 from U.S. Appl. No. 12/967,671
       7,481,496    B2   1/2009    Smith                                 (16 pages).
       7,547,073    B2   6, 2009   White et al.
       7,892,065    B2   2, 2011   Vicentelli                            * cited by examiner
Case 1:19-cv-00596-MN Document 1-1 Filed 03/29/19 Page 4 of 41 PageID #: 21


U.S. Patent         Jul. 22, 2014      Sheet 1 of 21                       US 8,783,778 B2




                                                           st
                                                                      it
                                                                     s:
                                                                i.
                                    AfriHHF
                                                'll I
                                              IIII      cost,
Case 1:19-cv-00596-MN Document 1-1 Filed 03/29/19 Page 5 of 41 PageID #: 22


U.S. Patent         Jul. 22, 2014   Sheet 2 of 21        US 8,783,778 B2
Case 1:19-cv-00596-MN Document 1-1 Filed 03/29/19 Page 6 of 41 PageID #: 23


U.S. Patent          Jul. 22, 2014       Sheet 3 of 21       US 8,783,778 B2




                                     &                   S
                 iri Tjilitariapi
                                            is \
                                                              s



                      /
Case 1:19-cv-00596-MN Document 1-1 Filed 03/29/19 Page 7 of 41 PageID #: 24


U.S. Patent         Jul. 22, 2014   Sheet 4 of 21        US 8,783,778 B2
Case 1:19-cv-00596-MN Document 1-1 Filed 03/29/19 Page 8 of 41 PageID #: 25


U.S. Patent         Jul. 22, 2014   Sheet 5 of 21        US 8,783,778 B2




                                          till
                                          HHHHir
Case 1:19-cv-00596-MN Document 1-1 Filed 03/29/19 Page 9 of 41 PageID #: 26


U.S. Patent           Jul. 22, 2014   Sheet 6 of 21      US 8,783,778 B2




              EEEEEEHEF, HGH




                                                                 S




                                             EHF
Case 1:19-cv-00596-MN Document 1-1 Filed 03/29/19 Page 10 of 41 PageID #: 27


U.S. Patent             Jul. 22, 2014     Sheet 7 of 21                         US 8,783,778 B2




                                                S.
                                        ... .        ::::::::::::::::::::   S
                                                          7




                                                        GS
           my NSSN SY




            NN




                                                               SS
                                                                            S
Case 1:19-cv-00596-MN Document 1-1 Filed 03/29/19 Page 11 of 41 PageID #: 28


U.S. Patent         Jul. 22, 2014   Sheet 8 of 21         US 8,783,778 B2
Case 1:19-cv-00596-MN Document 1-1 Filed 03/29/19 Page 12 of 41 PageID #: 29


U.S. Patent         Jul. 22, 2014   Sheet 9 of 21         US 8,783,778 B2




                                                    t
Case 1:19-cv-00596-MN Document 1-1 Filed 03/29/19 Page 13 of 41 PageID #: 30


U.S. Patent         Jul. 22, 2014      Sheet 10 of 21                    US 8,783,778 B2




                                    pair




                                                        in HHG   Il
                                                                      "in hittint, ,
Case 1:19-cv-00596-MN Document 1-1 Filed 03/29/19 Page 14 of 41 PageID #: 31


U.S. Patent         Jul. 22, 2014   Sheet 11 of 21        US 8,783,778 B2
Case 1:19-cv-00596-MN Document 1-1 Filed 03/29/19 Page 15 of 41 PageID #: 32


U.S. Patent         Jul. 22, 2014   Sheet 12 of 21        US 8,783,778 B2
Case 1:19-cv-00596-MN Document 1-1 Filed 03/29/19 Page 16 of 41 PageID #: 33


U.S. Patent         Jul. 22, 2014   Sheet 13 of 21        US 8,783,778 B2




                           CN
                           CN
                           ys
Case 1:19-cv-00596-MN Document 1-1 Filed 03/29/19 Page 17 of 41 PageID #: 34


U.S. Patent         Jul. 22, 2014        Sheet 14 of 21   US 8,783,778 B2




                                                          s
                    - HHHHHHHHHHH




                                          RS
                                    Ss          s
                    N
Case 1:19-cv-00596-MN Document 1-1 Filed 03/29/19 Page 18 of 41 PageID #: 35


U.S. Patent           Jul. 22, 2014     Sheet 15 of 21    US 8,783,778 B2


                14a




                14

                                      Fig. 9B
Case 1:19-cv-00596-MN Document 1-1 Filed 03/29/19 Page 19 of 41 PageID #: 36


U.S. Patent         Jul. 22, 2014       Sheet 16 of 21    US 8,783,778 B2




                                    Fig. 10
Case 1:19-cv-00596-MN Document 1-1 Filed 03/29/19 Page 20 of 41 PageID #: 37


U.S. Patent         Jul. 22, 2014   Sheet 17 of 21        US 8,783,778 B2




     S.
Case 1:19-cv-00596-MN Document 1-1 Filed 03/29/19 Page 21 of 41 PageID #: 38


U.S. Patent          Jul. 22, 2014   Sheet 18 of 21        US 8,783,778 B2

                                                                 400

                                                  4.18a



               416                                        416



               418                                        414



               416                                        416



                                                4.18a
Case 1:19-cv-00596-MN Document 1-1 Filed 03/29/19 Page 22 of 41 PageID #: 39


U.S. Patent         Jul. 22, 2014   Sheet 19 of 21        US 8,783,778 B2
Case 1:19-cv-00596-MN Document 1-1 Filed 03/29/19 Page 23 of 41 PageID #: 40


U.S. Patent            Jul. 22, 2014   Sheet 20 of 21     US 8,783,778 B2

                   s
Case 1:19-cv-00596-MN Document 1-1 Filed 03/29/19 Page 24 of 41 PageID #: 41


U.S. Patent         Jul. 22, 2014   Sheet 21 of 21        US 8,783,778 B2
Case 1:19-cv-00596-MN Document 1-1 Filed 03/29/19 Page 25 of 41 PageID #: 42


                                                        US 8,783,778 B2
                                1.                                                                         2
      MOUNTING PLATFORM FORMODULAR                                         are bulky, and thus subject to the cost factors described above.
            FURNITURE ASSEMBLY                                             In addition, futon mattresses are often thin and uncomfortable
                                                                           both as a couch and as a bed.
                 RELATED APPLICATIONS
                                                                                   BRIEF SUMMARY OF THE INVENTION
   This application is a continuation-in-part of U.S. applica
tion Ser. No. 12/484.931, filed Jun. 15, 2009, and issuing as                 The invention relates to a modular furniture assembly that
U.S. Pat. No. 7.963,612, which is incorporated herein by                   can be assembled, disassembled, rearranged, moved and
reference, and which is a continuation-in-part of U.S. appli               cleaned in a quick and efficient manner with minimal effort.
cation Ser. No. 1 1/449,074, now U.S. Pat. No. 7,547,073,             10   In an exemplary embodiment, the modular furniture assem
filed Jun. 8, 2006 and entitled MODULAR FURNITURE                          bly comprises a base, at least one transverse member and a
ASSEMBLY, which is hereby incorporated herein by refer                     coupler configured to facilitate the detachable coupling of the
ence and which is a continuation-in-part of U.S. patent appli              transverse member to the base so as to form a furniture assem
cation Ser. No. 1 1/149,913, now U.S. Pat. No. 7,213,885,                  bly.
filed Jun. 10, 2005 and entitled MODULAR FURNITURE                    15      In one exemplary embodiment, the base serves as a Support
ASSEMBLY, which is hereby incorporated herein by refer                     Surface on which a user can sit, and the transverse member
ence. Each of the aforementioned patent applications is incor              acts as a resting Surface for a user's back or arm. The coupler
porated herein by reference.                                               is configured to allow a user to quickly couple or decouple the
                                                                           transverse member and the base with minimal effort without
             BACKGROUND OF THE INVENTION                                   the use of a tool. The ease of coupling a transverse member to
                                                                           the base enables a consumer to easily form many configura
   1. The Field of the Invention                                           tions of furniture assemblies.
  The invention relates to the field of furniture. Particularly,              The base is configured such that it can be positioned adja
the invention relates to a modular furniture assembly.                     cent the transverse member in a variety of ways and detach
  2. The Relevant Technology                                          25   ably coupled thereto So as to provide a variety of configura
  A variety of shapes and sizes of furniture have been devel               tions of modular furniture assemblies. As such, many bases
oped over the years to provide comfort and decoration. Con                 and transverse members can be utilized to form a variety of
Sumers appreciate furniture that can serve multiple purposes               different furniture assemblies. For instance, one embodiment
and withstand the wear of everyday use without requiring                   utilizes one base and one transverse member coupled together
much attention. Thus, what is desirable is furniture that is          30   to form a chair. In another embodiment, three transverse
versatile, durable and relatively maintenance free.                        members are coupled to one base to form an arm chair. Fur
   Once purchased, consumers expect furniture that is already              thermore, the base(s) and transverse member(s) can be placed
assembled or can be easily assembled. Once assembled, how                  in a variety of different positions so as to form a variety of
ever, most furniture cannot be easily disassembled. Most                   different chairs.
furniture is assembled using nails, staples, epoxy or some            35     In one embodiment, the base and transverse member are
other type of fastener. Further, various types of furniture have           sized and configured in a defined spatial relationship. For
upholstery covering the fastener thus making it difficult to               example, in Such an embodiment, the length (x) of the base is
disassemble the furniture. This presents a challenge for con               substantially equal to the length (x) of the transverse member,
Sumers, especially when the furniture needs to be transported              and the length (x) of the base is Substantially equal to the Sum
from one location to another.                                         40   of the width (y) of the base and the width (Z) of the transverse
   Additionally, once assembled, consumers appreciate fur                  member. Thus, X is substantially equal to y+Z. This relation
niture which can be readily cleaned. Most upholstery is                    ship enables the convenient formation of a variety of different
secured to the furniture through the use of nails and/or staples,          types, sizes and configurations of furniture assemblies.
thus making it difficult to remove and clean when soiled or                   In use, one or more bases having a Substantially similar
stained.                                                              45   configuration can be employed with one or more transverse
   One aspect that makes furniture cost-prohibitive is ship                members having a Substantially similar configuration. The
ping and packaging. For example, a large piece of furniture                standardized configuration of bases and transverse members
requires a large amount of space during shipping. The non                  enables a user to form a variety of different types and con
solid shape of most furniture makes it difficult to maximize               figurations of furniture assemblies. This also makes manu
the space utilized when packaging and shipping furniture.             50   facturing convenient because a manufacturer can produce a
This adds increased costs of shipping due to the amount of                 series of bases that have a substantially similar configuration
space the furniture requires, regardless if the furniture fills all        and a series of transverse members that have a Substantially
or most of the required space.                                             similar configuration, then arrange (or allow the end user to
   Another aspect that makes furniture cost-prohibitive is the             arrange) the bases and transverse members into a variety of
difficulty in stacking furniture. When large pieces of furniture      55   configurations to form different types of furniture. The user
are stacked, damage frequently occurs to the furniture on the              can purchase one or more bases having the same configura
bottom of the stack. This damage may result from the shape                 tion and one or more transverse members having the same
and non-solid nature of the packaged furniture. Even when                  configuration, then combine them to form a number of dif
furniture is disassembled and boxed in order to facilitate                 ferent furniture assemblies.
stacking, often there is still much wasted space. The wasted          60      For example, a first base and a first transverse member can
space not only increases the cost of shipping, but also pro                be employed to form a chair having a back rest. Second and
vides for a less stable base for which to stack other pieces of            third transverse members having a Substantially similar con
furniture.                                                                 figuration as the first transverse member can be added to form
  For those consumers who cannot afford many pieces of                     an armchair. Optionally, a couch can beformed by adding: (i)
furniture, it is also desirable to have furniture which can           65   a second base having a substantially similar configuration as
provide multiple functions. For example, a futon bed serves                the first base; and (ii) second, third and fourth transverse
the function of both a bed and a couch. However, futon beds                members having a substantially similar configuration as the
Case 1:19-cv-00596-MN Document 1-1 Filed 03/29/19 Page 26 of 41 PageID #: 43


                                                      US 8,783,778 B2
                               3                                                                      4
first transverse member. An endless variety of furniture                  FIG. 1 is a perspective view illustrating a modular furniture
assemblies can be formed by utilizing bases and transverse              assembly having a base coupled to a transverse member to
members having standardized, Substantially similar configu              form a chair;
rations, respectively.                                                     FIG. 2 is an exploded cutaway view illustrating the base;
   The spatial relationship further enables the manufacturer to            FIG. 3 is a perspective view of the traverse member;
proportionately size the bases and transverse members to                   FIG. 4a is a perspective view of the coupler and the foot
form furniture assemblies for different sizes of individuals.           couplers;
For example, the bases and transverse members can be pro                   FIG.5a is a perspective view illustrating how the modular
portionately sized to form furniture assemblies for children.      10
                                                                        furniture assembly is assembled;
Likewise, the bases and transverse members can be propor                   FIG.5b is a perspective view illustrating the positioning of
tionately sized to form furniture assemblies for adults, or even        the coupler in relation to the transverse member and the base;
oversized adults. As such, the bases(s) and transverse mem                FIG.5c is a cross-sectional view of the assembled modular
bers(s) of the present invention can be utilized to form a              furniture assembly:
variety of sizes of furniture.                                     15      FIG. 6a illustrates a modular furniture assembly in the
   The configuration of the base and transverse member of the           configuration of an ottoman;
present invention provides many benefits to both the con                   FIG. 6b illustrates a modular furniture assembly in the
Sumerand retailer. For example, the present invention enables           configuration of a bench;
the consumer to have a piece of furniture in a remote location             FIG. 6c illustrates a modular furniture assembly in the
where previously other pieces of furniture could not be                 configuration of an arm chair,
moved due to their bulkiness and/or size. The present inven                FIG. 6d illustrates a modular furniture assembly in the
tion is easily disassembled, thus enabling a consumer to                configuration of a chaise;
locate the base(s) and/or transverse member(s) in an other                 FIG. 6e illustrates a modular furniture assembly in the
wise inaccessible location and then assemble them to form a             configuration of a love seat;
furniture assembly. Furthermore, the present invention             25      FIG. 6f illustrates a modular furniture assembly in the
enables a manufacturer and/or retailer to stock two pieces of           configuration of a deep Sofa,
furniture, i.e. a base and a transverse member. This is advan              FIG. 6g illustrates a modular furniture assembly in the
tageous for shipping and storing. For instance, the manufac             configuration of a sectional;
turer and/or retailer is only required to store two primary                FIG. 6h illustrates a modular furniture assembly in the
pieces and is able to stack the bases or transverse members        30
                                                                        configuration of a twister,
having the same respective configuration on top of each other              FIG. 6i illustrates a modular furniture assembly in the
when loading and unloading from freight. Likewise, the bases            configuration of a playpen;
and transverse members can be stacked in an orderly fashion                FIG. 6i illustrates a modular furniture assembly in the
in storage.                                                             configuration of a bed;
  In addition, the transverse member and the base include          35
                                                                           FIG. 7 is an exploded perspective view illustrating an alter
removable outer liners. The removable outer liners allow a
consumer to easily launder the furniture assembly. Further,             native embodiment of the base;
                                                                          FIG. 8 illustrates another embodiment of the base and
utilizing a removable outer liner allows a consumer to inter            coupler,
change liners of different shades and styles to create a unique
and customized furniture assembly. Thus, the furniture             40      FIGS. 9A and 9B illustrate configurations for a modular
assembly of the present invention is versatile, modular, inter          furniture assembly having transverse members of different
changeable and convenient.                                              dimensions;
   In another alternative embodiment, a plurality of shapes of            FIG. 10 illustrates a configuration for a modular furniture
transverse members may be employed in order to achieve                  assembly including multiple bases and transverse members
unique and useful furniture configurations.                        45   having different dimensions;
   Yet another aspect of the invention relates to a mounting              FIG. 11 illustrates another embodiment of a base and cou
platform that is selectively mounted on the frame assembly of           pler that can be used according to the various embodiments of
the base and the frame assembly of the transverse member in             the present invention; and
order to allow various different types of feet, e.g., rollers,            FIG. 12 illustrates another embodiment of a transverse
castors, rockers, and/or pegs to be employed as part of the        50   member that can be used according to the various embodi
modular furniture assembly.                                             ments of the present invention.
   These and other objects and features of the present inven               FIG. 13a illustrates a mounting platform of the present
tion will become more fully apparent from the following                 invention that is selectively mounted on a frame assembly of
description and appended claims, or may be learned by the               a transverse member and a frame assembly of a base in order
practice of the invention as set forth hereinafter.                55   to couple the frame assemblies together and to enable an
                                                                        alternate foot, e.g., a roller, to be coupled to the combined
      BRIEF DESCRIPTION OF THE DRAWINGS                                 frame assemblies.
                                                                           FIG. 13b is an exploded view of a mounting platform of
   To further clarify the above and other advantages and fea            FIG. 13a being mounted on a base frame assembly and a
tures of the present invention, a more particular description of   60   transverse member frame assembly and receiving a foot in the
the invention will be rendered by reference to specific                 form of a roller mounted thereon.
embodiments thereof which are illustrated in the appended                  FIGS. 14a-c illustrate mounting platforms mounted on the
drawings. It is appreciated that these drawings depict only             frame assemblies of adjacent bases and transverse members
typical embodiments of the invention and are therefore not to           to thereby couple rollers to the bases and transverse members.
be considered limiting of its scope. The invention will be         65      FIG. 14a illustrates a platform mounted on a base and
described and explained with additional specificity and detail          transverse member and a foot in the form of a roller mounted
through the use of the accompanying drawings in which:                  in the center of the platform.
Case 1:19-cv-00596-MN Document 1-1 Filed 03/29/19 Page 27 of 41 PageID #: 44


                                                      US 8,783,778 B2
                              5                                                                      6
   FIG. 14b is an exploded view of a plurality of platforms and         detachably coupled to each other in a variety of ways and
feet being mounted on adjacent bases and transverse mem                 configurations so as to form a variety of unique and custom
bers in order to form the sofa assembly of FIG. 14c.                    furniture assemblies. Further, base 12 and transverse member
   FIGS. 15a-c illustrate mounting platforms mounted on the             14 are sized and configured according to a defined spatial
frame assemblies of an adjacent base and transverse members             relationship. The defined spatial relationship, as described
with pegs mounted on the platforms and on transverse mem                more fully hereinafter, between base 12 and transverse mem
bers.                                                                   ber 14 enables: (i) the convenient formation of a variety of
   FIG. 15a illustrates a platform mounted on a base frame              different types of furniture assemblies; (ii) the convenient
assembly and transverse member frame assembly and a foot                formation of a variety of different configurations of furniture
in the form of a peg mounted on the corner edges of the            10   assemblies; and (iii) a manufacturer to proportionately size
platform; the peg is further mounted through the platform to            the bases and transverse members for different sizes of indi
a transverse member frame assembly, thereby connecting a                viduals, such as for children or for adults.
portion of the platform to a transverse member.                            Base 12 is configured to provide a comfortable sitting
   FIG. 15b is an exploded view of a plurality of platforms and         Surface for a consumer. Base 12 is also configured to be easily
feet being mounted on adjacent base frame assembly portions        15   disassembled for rearranging, moving, storing and/or ship
and transverse member frame assemblies in order to form the             ping. In this embodiment, base 12 comprises a frame assem
chair assembly of FIG. 15c.                                             bly 16, a cushion 18 and a plurality of feet 20a-d mounted on
   FIGS. 16a-c illustrate mounting platforms mounted on the             frame assembly 16. Frame assembly 16 is configured to sup
frame assemblies of an adjacent base and transverse members             port the weight of a consumer while the consumeris sitting on
to thereby couple rocker members to the bases and transverse            base 12. Cushion 18 is configured to be mounted on frame
members.                                                                assembly 16 so as to provide a useful and comfortable sitting
   FIG. 16a illustrates a platform mounted on a base and                area for a consumer. Cushion 18 can be easily mounted on or
transverse member frame assembly and a foot in the form of              removed from frame assembly 16.
a rocker member (shown in a cutaway view) mounted on the                   Feet 20a-dare coupled to the underside of frame assembly
platform.                                                          25   16. Feet 20a-d can be coupled to frame assembly 16 in a
   FIG. 16b is an exploded view of a plurality of platforms and         variety of ways. In one embodiment, feet 20a-d are coupled
feet being mounted on adjacent base frame assembly portions             by screws. In this embodiment, feet 20a-d can be easily
and transverse member frame assemblies in order to form the             coupled to and/or removed from frame assembly 16 so as to
rocking chair of FIG.16c.                                               facilitate ease in packaging, shipping, storing, moving and/or
                                                                   30   replacing feet 20a-d. However, feet 20a-d can be coupled to
   DETAILED DESCRIPTION OF THE PREFERRED                                frame assembly 16 in a more permanent fashion, such as with
               EMBODIMENTS                                              a nail, an epoxy or glue, or any combination thereof. Feet
                                                                        20a-d facilitate the coupling of transverse member 14 to base
   The invention relates to a modular furniture assembly that           12 when used in connection with a foot coupler, such as foot
can be assembled, disassembled, rearranged, moved and              35   coupler 34 and/or 34a. Feet 20a-d are further configured to
cleaned in a quick and efficient manner with minimal effort.            Support the weight of a consumer and to elevate base 12 above
The invention further relates to a modular furniture assembly           the floor. When feet 20a-dare coupled to frame assembly 16
that has a spatial relationship that enables a user to form a           by screws, the removability of feet 20a-d in conjunction with
number of different furniture assemblies. In an exemplary               the removability of cushion 18 enables base 12 to be easily
embodiment, the modular furniture assembly comprises a             40   disassembled for rearranging, moving, storing and/or ship
base, at least one transverse member and a coupler configured           p1ng.
to detachably couple the transverse member to the base so as               Base 12 includes a plurality of abutting surfaces 26a-d that
to form a chair. The configuration of the base and transverse           are configured to be positionable adjacent to and abut with an
member enable a user to form a number of different furniture            abutting surface 28 of transverse member 14. As will be
assemblies.                                                        45   discussed more fully herein, base 12 is configured such that
   The base serves as a Support Surface on which a user can sit,        transverse member 14 can be positioned adjacent any abut
and the transverse member acts as a resting Surface for a               ting surface 26a-d to form a variety of different furniture
user's back or arm. The base is configured such that trans              assemblies.
verse member can be positioned adjacent the base in a variety             In the illustrated embodiment, base 12 and transverse
of positions and detachably coupled thereto to form different      50   member 14 have a defined spatial relationship. The spatial
types of furniture assemblies. The coupler is configured to             relationship between base 12 and transverse member 14
allow a user to quickly couple or decouple the transverse               enable the formation of a variety of different types, sizes and
member and the base with minimal effort without the use of a            configurations of furniture assemblies. In this embodiment,
tool. The ease of coupling a transverse member to the base              base has a length (x) and a width (y), wherein the length (x) of
provides for the capability of easily forming many configu         55   base 12 is greater than the width (y) of base 12, and transverse
rations of furniture assemblies. Many bases and transverse              member 14 has a length (x) and a width (Z), wherein the
members can be utilized to form a variety of differing furni            length (x) of transverse member 14 is greater than the width
ture assemblies. In addition, the base and transverse member            (Z) of transverse member 14. In this embodiment, base 12 and
can be proportionately sized to accommodate different sizes             transverse member 14 are configured Such that the length (x)
of individuals. As such, a variety of types, sizes and configu     60   of base 12 is substantially equal to the length (x) of transverse
rations of furniture can be made in a quick and convenient              member 14 and the length (x) of base 12 is substantially equal
fashion by utilizing the present invention.                             to the sum of the width (y) of base 12 and the width (Z) of
   FIG. 1 illustrates an exemplary embodiment of a modular              transverse member 14. As such, (X) is substantially equal to
furniture assembly 10. In the illustrated embodiment, modu              (y)+(Z). This relationship of the length (x) of base 12 being
lar furniture assembly 10 comprises a base 12 and a transverse     65   substantially equal to the sum of the width (y) of base 12 and
member 14 detachably coupled to base 12 by a coupler 15                 width (Z) of transverse member 14 is the defined spatial
(FIG. 4). Base 12 and transverse member 14 are adapted to be            relationship between base 12 and transverse member 14. Fur
Case 1:19-cv-00596-MN Document 1-1 Filed 03/29/19 Page 28 of 41 PageID #: 45


                                                       US 8,783,778 B2
                               7                                                                       8
thermore, the height (h') of transverse member 14 is substan              five inches. Thus, feet 30a-bare each positioned five inches
tially greater than the height (h) of base 12, such that trans            from the front surface and five inches from the back surface of
verse member 14 can be conveniently employed as a backrest                transverse member 14 (i.e., in the middle of the front and back
or armrest while base 12 is employed as a seat.                           Surfaces), and are each positioned five inches from respective
   This defined spatial relationship enables a user to conve              adjacent side surfaces of transverse member 14. Similarly,
niently form a variety of different types of furniture assem              feet 20a-d of base 12 are each positioned such that each are
blies. For example, in the illustrated embodiment, a first base           offset from respective adjacent abutting Surfaces 26a-d the
12 and a first transverse member 14 are utilized to form a                offset distance. As such, in one such embodiment: (i) foot 20a
chair. Second and third transverse members 14 having a sub                is offset from both abutting surface 26a and abutting surface
stantially similar configuration as the first transverse member      10   26b the offset distance; (ii) foot 20b is offset from both
14 can be added to form an arm chair having a first arm rest              abutting surface 26b and abutting surface 26c the offset dis
and a second arm rest, as illustrated in FIG. 6c. As used                 tance; (iii) foot 20c is offset from both abutting surface 26c
herein, the phrase Substantially similar configuration can                and abutting surface 26d the offset distance; and (iv) foot 20d
mean that the bases and/or transverse members are respec                  is offset from both abutting surface 26d and abutting surface
tively sized and configured so as to be interchangeable.             15   26a the offset distance.
Optionally, a couch can be formed by adding: (i) a second                    In the illustrated embodiment, modular furniture assembly
base 12 having a Substantially similar configuration as the               10 further includes multiple foot couplers 34-35, which may
first base 12; and (ii) a second, third and fourth transverse             be identical, for example. Foot couplers 34-35 are adapted to
member 14 having a Substantially similar configuration as the             facilitate the coupling of transverse member 14 to base 12.
first transverse member 14, as illustrated in FIG. 6e and FIG.            Foot couplers 34-35 are further adapted to provide support to
6f. This ability to add base(s) and/or transverse member(s) to            base 12 and transverse member 14 when coupled thereto.
form different types of furniture is how the defined spatial              Foot coupler 34 utilizes foot 20d of base 12 and foot 30a of
relationship enables a user to conveniently form a variety of             transverse member 14 which is adjacent to foot 20d of base to
different types of furniture.                                             facilitate coupling of transverse member 14 to base 12. Like
   As further shown in FIGS. 6ef, the defined spatial rela           25   wise, foot coupler 35 utilizes foot 20c of base 12 and adjacent
tionship enables a user to conveniently form a variety of                 foot 30b of transverse member 14 to facilitate coupling of
different configurations of furniture assemblies. For example,            transverse member 14 to base 12.
the couches formed by utilizing two bases 12 and four trans                 In the illustrated embodiment, traverse member 14, frame
verse members 14 can be arranged so as to form a love seat, as            assembly 16 and cushion 18 each include a selectively remov
illustrated by FIG. 6e, or a deep sofa, as illustrated by FIG. 6f.   30   able outer liner 32, 22, 24, respectively. Removable outer
The love seat of FIG. 6e and the deep sofa of FIG. 6femploy               liners 32, 22, 24 are configured to be easily removed and
the same bases 12 and the same transverse members 14, but                 reattached so as to provide easy laundering thereof, as dis
are arranged differently. Thus, the defined spatial relationship          cussed more fully herein. Further, the selective removability
of the present invention enables a user to conveniently form a            of outer liners 32, 22, 24 allows a consumer to mix and match
variety of different configurations of furniture assemblies.         35   colors and designs to create a unique and custom furniture
   The defined spatial relationship also enables a manufac                assembly.
turer to manufacture different sizes of bases and transverse                 FIG. 2 illustrates an exploded cutaway view of base 12. In
members So as to accommodate different sizes of individuals.              the illustrated embodiment, frame assembly 16 comprises a
For example, a manufacturer can manufacture a base and a                  frame 36 and a cushion assembly 38 associated with frame
transverse member such that when the base and transverse             40   36. Frame 36 is configured and arranged so as to Support the
member are detachably coupled togethera furniture assembly                weight of a consumer utilizing modular furniture assembly
is formed that is sized for a child, but may be too small for an          10. Frame 36 can comprise a plurality of structural members
adult to use comfortably. On the other hand, a manufacturer,              made from wood, metal, composite, plastic, or any other
utilizing the spatial relationship, can enlarge the size of the           structural material or combination thereof. As will be appre
base(s) and transverse member(s) such that when the base(s)          45   ciated by one of ordinary skill in the art, the structural mem
and transverse member(s) are coupled together a furniture                 bers that make up frame 36 and their orientation can be
assembly is formed that is sized to accommodate an adult                  modified and/or rearranged to meet different specifications,
comfortably. As such, the spatial relationship between base               Such as size and/or weight requirements.
12 and transverse member 14 enables the formation of a                       In the illustrated embodiment, frame assembly 16 further
variety of different sizes of furniture assemblies.                  50   comprises a support member 58 that is mounted on frame 36.
  With continued reference to FIG. 1, transverse member 14                Support member 58 is positioned in a recess 44 of frame 36.
is configured to provide lateral Support to a consumer when               For example, in one embodiment, support member 58 is
base 12 is coupled thereto. Transverse member 14 can be                   mounted on four upstanding posts 59 and/or upstanding slats
positioned adjacent any abutting Surface 26a-d of base 12 to              61 positioned within recess 44. Support member 58 com
form a variety of furniture assemblies. Feet 30a-bare coupled        55   prises a sheet of material. Such as wood or some other struc
to the underside of traverse member 14. Feet 30a-b are con                tural material, having a plurality of grooves 62a-f formed
figured to facilitate the coupling of transverse member 14 to             therein. Grooves 62a-fare positioned along the perimeter of
base 12. Feet 30a-b are further configured to support the                 support member 58 and are sized so as to allow a portion of
weight of a consumer and to elevate transverse member 14                  coupler 15 to be received therein. Grooves 62a-fare posi
above a floor on which transverse member 14 is positioned.           60   tioned in support member 58 so as to provide a variety of
Feet 30a-b can be coupled to transverse member 14 in a                    coupling locations on base 12 for the coupling of transverse
similar fashion as feet 20a-dare coupled to base 12.                      member 14 to base 12 and/or coupling of base 12 to another
   In one embodiment, feet 30a-b are each positioned such                 base 12.
that each are offset from the front and back surfaces and                   When support member 58 is positioned in recess 44 of
respective adjacent side surfaces of transverse member 14 an         65   frame 36, grooves 62a-feach form a portion of an aperture in
equal distance, the “offset distance.” For example, if the width          frame assembly 16 (see FIG. 5b). In the illustrated embodi
(Z) of transverse member is ten inches, the offset distance is            ment, two grooves 62a-b, d-e are positioned adjacent respec
Case 1:19-cv-00596-MN Document 1-1 Filed 03/29/19 Page 29 of 41 PageID #: 46


                                                     US 8,783,778 B2
                                9                                                                     10
tive abutting Surfaces 26a, c, and one groove 62c,f is posi            For example, cushioning member 40d can comprise a single
tioned adjacent respective abutting Surfaces 26b, d. Two               piece of polyurethane foam and a similarly shaped piece of
grooves 62a-b, d-e are respectively positioned adjacent                memory foam positioned on top of the single piece of poly
respective abutting Surfaces 26a,c in order to enable the posi         urethane foam to form the cushioning member 40d. Cushion
tioning of transverse member 14 in two different locations             ing member 40d is configured to facilitate a comfortable
adjacent each abutting Surfaces 26a, c. The ability to position        sitting Surface for a consumer utilizing modular furniture
transverse member 14 in multiple locations adjacent base 12            assembly 10.
enables the formation of different furniture configurations. As           Liner 42 and inner liner 46 are configured to cover and
Such, transverse member 14 can be positioned and coupled to            provide protection for cushioning members 40a-d of frame
base 12 by coupler 15 in at least six different positions in      10   assembly 16. Liner 42 and inner liner 46 can comprise a fabric
relation to base 12. This can be accomplished, for example, by         material that is either water permeable or impermeable. An
aligning an aperture 64 (FIG.3) of transverse member 14 with           advantage of a water impermeable liner is that the liner will
any of grooves 62a-fand placing a portion of coupler 15 in             help protect frame 36 and cushioning members 40a-d in the
each of aperture 64 and the desired aperture of frame assem            event a liquid, Such as a Soda, is spilled on frame assembly 16.
bly 16.                                                           15      Frame assembly 16 also includes removable outer liner 22.
   Thus, the configuration and positioning of grooves 62a-fin          Removable outer liner 22 is configured to be utilized with
support member 58 facilitates different positioning of trans           frame assembly 16 in order to provide additional protection
verse member 14 with respect to base 12, such that a variety           for frame 36 and cushioning members 40a-c, and for aesthet
of shapes and configurations of modular furniture assemblies           ics. Removable outer liner 22 is mounted on inner liner 46 so
can be made. For example, aperture 64 of transverse member             as to coverexposed portions of inner liner 46 when cushion 24
14 can be aligned with any of grooves 62a-f. Once aligned,             is mounted thereon.
coupler 15 (FIG. 4) can be used to connect base 12 to trans               In the illustrated embodiment, outer liner 22 is detachably
verse member 14, as illustrated in FIG.5b.                             coupled to frame assembly 16 through the means of a remov
   Similarly, grooves 62c or 62f of a first base 12 can be             able securing mechanism 48, Such as a hook and pile mecha
aligned with either groove 62c or 62f of a second base 12 so      25   nism, e.g. VELCRO. In this manner, outer liner 22 can be
as to couple two bases together, as illustrated in FIG. 6b. The        selectively removed and laundered in the event that outer liner
versatility of being able to couple multiple bases 12 and              22 becomes soiled and/or stained. The removable securing
transverse members 14 together enables the ability to make a           mechanism 48, e.g. VELCRO, also facilitates a consumer to
variety of different and unique furniture assemblies. A first          easily, quickly and efficiently reattach outer liner 22 to inner
base 12 can be coupled to a second base 12 by aligning an         30   liner 46 of frame assembly 16. In addition, the selective
aperture of the first base 12 with an aperture of the second           removability of outer liner 22 also facilitates a consumer
base 12 and placing a portion of coupler 15 in the aperture of         being able to mix and match various styles, design and con
the first base 12 and the aperture of the second base 12. FIGS.        figurations of outer liners of modular furniture assembly 10 to
6a-6i illustrate various examples of furniture assemblies that         create a customized and unique modular furniture assembly
can be formed from bases 12 and transverse members 14 by          35   according to their desires and taste.
employing coupler 15 to couple the bases 12 to the transverse             As indicated previously, base 10 includes a plurality of
members 14 and/or bases 12 as shown therein.                           abutting surfaces 26a-d. In the illustrated embodiment, abut
   Returning now to FIG. 2. cushion assembly 38 comprises a            ting Surfaces 26a-dare a respective, Substantially flat Surface
plurality of cushioning members 40a-c that connect to the              configured to be positioned adjacent and abut the Substan
outer Surface of frame 36 and an additional cushioning mem        40   tially flat abutting surface 28 of transverse member 14. Abut
ber 40d that is mounted upon support member 58 when sup                ting surface 28 of transverse member 14 is configured to
port member 58 is mounted within frame 36. Cushioning                  correspond with at least one of abutting surface 26a-d of base
members 40a-c, d are configured to provide a cushioning Sur            12 when base 12 is placed in an abutting relationship with
face for a consumer utilizing modular furniture assembly 10.           transverse member 14. In this manner, coupler 15 can be
Cushioning of frame 36 with cushioning assembly 38 pro            45   utilized to couple transverse member 14 to base 12.
vides for a more comfortable piece of furniture.                          Cushion 18 is configured to be positioned and mounted on
   Cushioning members 40a-c each comprise a rectangular                frame assembly 16 so as to form base 12. Cushion 18 is sized
piece of foam adapted to be positioned on respective outside           such that the perimeter of cushion 18 is substantially equal to
surfaces of frame 36 so as to cover the outside portions of            the perimeter of frame assembly 16. In the illustrated embodi
frame 36. An additional rectangular piece of foam employed        50   ment, cushion 18 comprises a piece of foam 50 covered by an
to cushion the frame surface adjacent abutment Surface 26c is          inner liner 52. Foam piece 50 comprises a single piece of
not shown in the illustration of FIG. 2. Such cushioning               foam having a sufficient resilience and appropriate properties
members 40a-c (including the additional piece adjacent abut            So as to provide a comfortable sitting Surface when a user sits
ment Surface 26c) can comprise a variety of types of foam in           on modular furniture assembly 10. However, foam piece 50
order to accommodate the desired resilience and padding of        55   can comprise multiple types and configurations of foam
frame assembly 16; such cushioning members 40a-c may                   pieces, such as a layer of polyurethane foam and a layer of
comprise a single piece of foam or can comprise a combina              memory foam mounted on the polyurethane foam layer.
tion of foam layers, such as a layer of memory foam posi                  As mentioned previously, inner liner 52 covers foam piece
tioned over a layer of polyurethane foam. In the illustrated           50. Inner liner 52 can comprise a fabric material sufficient to
embodiment, cushioning members 40a-care covered by an             60   substantially cover foam piece 50. Inner liner 52 can be made
inner liner 46.                                                        of substantially the same material as inner liner 46 and/or
   In this embodiment, cushioning member 40d also com                  liner 42.
prises a piece of foam covered by a liner 42. Cushioning                 In the illustrated embodiment, inner liner 52 is covered by
member 40d is configured to be positionable within recess 44           removable outer liner 24 so as to provide an aesthetically
of frame 36 on top of support member 58. The foam piece of        65   pleasing and comfortable cushioning Surface for a user to sit
cushioning member 40d can comprise a single piece of poly              upon. Removable outer liners 24, 22 can have similarities.
urethane foam, or a combination of different types of foams.           Removable outer liners 22, 24 can comprise a variety of
Case 1:19-cv-00596-MN Document 1-1 Filed 03/29/19 Page 30 of 41 PageID #: 47


                                                       US 8,783,778 B2
                                11                                                                      12
different materials and may be attached in a variety of ways.            outer liners 56, 32. Aperture 64 is sized sufficiently to allow a
For example, removable outer liners 22, 24 can be made out of            portion of coupler 15 to be received therethrough.
materials such as cotton, leather, micro-fiber, Suede, or any               FIG. 4 is a perspective view illustrating certain couplers,
other type of material that a consumer may wish to utilize.              including coupler 15 and foot couplers 34,34a. Coupler 15 is
   Removable outer liners 22, 24 can be detachably coupled               configured to detachably couple transverse member 14 to
through the use of a removable securing mechanism, such as               base 12. In the illustrated embodiment, coupler 15 comprises
a hook and pile mechanism, e.g. VELCRO, one or more                      an elongate, U-shaped member configured to be positionable
Zippers, male and female Snap members, hook and latch type               within aperture 64 of transverse member 14 and one of the
fasteners, or any other type of securing means that will facili          grooves 62a-fof support member 58, or when two bases are to
tate the outer liners 22, 24 being selectively removable. In this   10   be coupled together, within one of the grooves 62af of the
manner, a consumer has the option to mix and match varying               first base 12 and one of the grooves 62a-fof the second base
types, styles and configurations of removable outer liners 22,           12. Coupler 15 is further configured to engage the inner
                                                                         surfaces of frame 36 of base 12 and frame 66 of transverse
24 So as to form a customized furniture assembly according to            member 14, as shown in FIGS. 5b and 5c, so as to sandwich
their desire and tastes.                                            15   a portion of transverse member 14 and a portion of base 12
  FIG.3 is a partial cut-away view illustrating traverse mem             together between portions of coupler 15. Coupler 15 is con
ber 14. Traverse member 14 is configured to be coupled to                figured to Substantially prevent movement of the upper por
base 12 so as to form modular furniture assembly 10. As                  tion of transverse member 14 in relation to base 12. In this
further illustrated in FIG. 3, transverse member 14 is further           manner, coupler 15 Substantially prevents movement of trans
configured to be positioned Such that the longitudinal axis of           verse member 14 in at least a first direction with respect to
transverse member 14 is substantially transverse to the plane            base 12.
of a Support Surface on which transverse member 14 is                       Coupler 15 can be made from a metal material, or some
mounted. Such as the ground or a floor.                                  other structural material. Coupler 15 can include an aperture
  In the illustrated embodiment, transverse member 14 com                on the top surface of coupler 15 in order to facilitate the ease
prises a frame assembly 54, an inner liner 56 covering frame        25   of insertion and removal of coupler 15. Coupler 15 has a first
assembly 54, removable outer liner 32, feet 30a-b coupled to             leg 15a coupled to a body portion 15b having a second leg 15c
the underside of frame assembly 54, and an aperture 64                   coupled thereto. In one embodiment, first leg 15a is longer
formed in frame assembly 54 to facilitate coupling of trans              than second leg 15c in order to facilitate convenient coupling
verse member 14 to base 12.                                              of base 12 to transverse member 14 and to resist forces
   Frame assembly 54 is configured to provide lateral support       30   induced on coupler 15. In another embodiment, first leg 15a
to a user utilizing modular furniture assembly 10. Frame                 is Substantially the same length as second leg 15c.
assembly 54 is further configured to provide a comfortable                  Coupler 15 and foot couplers 34,34a can be used to facili
Surface upon which a consumer can rest upon. In the illus                tate the detachable coupling of transverse member 14 to base
trated embodiment, frame assembly 54 comprises a frame 66                12. In the illustrated embodiment, foot coupler 34 comprises
and a cushion assembly 68. Frame 66 is configured to provide        35   a block having a plurality of apertures 74a–b formed there
lateral Support to a consumer sitting on modular furniture               through. Apertures 74a–b are sized and configured to receive
assembly 10 when transverse member 14 is coupled to base                 a foot of base 12 or transverse member 14 therein. Apertures
12. Frame 66 can comprise a plurality of structural members              74a–b of foot coupler 34 are sufficiently spaced apart, such
made from wood, metal, composite, plastic, or any other                  that when a foot 30 from transverse member 14 is positioned
structural material or combination thereof. As will be appre        40   in aperture 74a and a foot 20 from base 12 is positioned in
ciated by one of ordinary skill in the art, the structural mem           aperture 74b, transverse member 14 and base 12 are adjacent
bers that make up frame 66 and their orientation can be                  and in contact one with another.
modified and/or rearranged to meet different specifications,                Foot couplers 34-35 are configured to substantially prevent
Such as size and/or weight requirements.                                 movement of the bottom portion of transverse member 14 in
   Cushion assembly 68 comprises a plurality of cushioning          45   relation to base 12. In this manner, foot couplers 34-35 sub
members 70 and a wedge 76 in association with frame 66 to                stantially prevent movement of transverse member 14 in at
provide padded and comfortable surfaces. In the illustrated              least a second direction with respect to base 12. For example,
embodiment, wedge 76 comprises a piece of foam shaped like               in the embodiment illustrated in FIGS. 5a-c, coupler 15 sub
a wedge. Wedge 76 is configured to be mounted on an angled               stantially prevents movement of the top portion of transverse
front surface of frame 66 so as to form a rectangular solid with    50   member 14 in at least a first direction, i.e., away from base 12,
frame 66. Cushioning members 70 are configured to surround               while foot couplers 34-35 substantially prevent movement of
and cover frame 66 and wedge 76. Cushioning members 70                   the top portion of transverse member 14 in at least a second
comprise a piece of foam sized sufficiently to cover both                direction, i.e., towards base 12.
frame 66 and wedge 76. Covering cushion assembly 68 are                    Yet another embodiment of a foot coupler 34a is shown in
innerliner 56 and removable outer liner32. Inner liner 56 can       55   FIG. 4. Foot coupler 34a can function similarly to foot cou
have similar characteristics as inner liners 46, 52 and liner 42.        pler34. Foot coupler 34a can replace foot coupler 34, and has
Likewise, removable outer liner 32 can have similar charac               additional apertures for connecting additional feet. Thus, foot
teristics as outer liners 22, 24.                                        coupler 34a is configured to Substantially prevent movement
   Aperture 64 is configured and positioned to facilitate cou            of the bottom portion of transverse member 14 in relation to
pling of transverse member 14 to base 12. Aperture 64 is            60   base 12.
centrally positioned adjacent abutting Surface 28 of trans                  Foot coupler 34a has four apertures 74a-d, enabling foot
verse member 14 Such that a variety of types and configura               coupler 34a to be utilized in connection with coupling a base
tions of furniture assemblies can be formed. Aperture 64 is              12 to multiple transverse members 14 and/or bases 12 to form
further positioned such that aperture 64 can be aligned with             a furniture assembly as shown in FIGS. 6c-6i. For example, in
any of grooves 62a-f. Such that transverse member 14 can be         65   the embodiment of FIG. 6c, one foot coupler 34a may be
positioned, in relation to base 12, in a variety of ways. Aper           employed to couple together one leg of base 12 to one leg of
ture 64 extends through frame assembly 54 and inner and                  a first transverse member 14, which is positioned as a back
Case 1:19-cv-00596-MN Document 1-1 Filed 03/29/19 Page 31 of 41 PageID #: 48


                                                       US 8,783,778 B2
                               13                                                                       14
rest, and one leg of a second transverse member 14, which is                 FIG. 5b is a perspective view of modular furniture assem
positioned as an armrest, while another foot coupler 34a may              bly 10 illustrating coupler 15 detachably coupling transverse
be employed to couple together a second leg of base 12 to a               member 14 to base 12. In this illustration, coupler 15 is
second leg of the first transverse member 14 and a leg of a               received through aperture 64 of transverse member 14 and an
third transverse member 14, which is positioned as another                aperture in base 12. The aperture in base 12 through which
armrest. In this example, one aperture of each foot coupler               coupler 15 is received is formed by groove 62f and frame 36.
34a is not utilized, but the symmetrical configuration of foot            In this manner, coupler 15 is utilized to facilitate the coupling
coupler34a enables the consumer to employ foot coupler 34a                of transverse member 14 to base 12. In addition, foot coupler
in a variety of different configurations of furniture assem          10
                                                                          34 is mounted on feet 20d and 30a, and foot coupler 35 is
blies.                                                                    mounted on feet 20c and 30b.
   As will be appreciated by one of ordinary skill in the art, the          FIG. 5c illustrates a cross-sectional view of modular fur
foot coupler of the present invention does not need to be                 niture assembly 10 when coupler 15 and foot couplers 34-35
restricted as to the number of apertures 74 formed therein. For           are connected to base 12 and transverse member 14. As shown
example, a foot coupler of the present invention can be sized        15   in the illustrated embodiment, coupler 15 sandwiches sub
and configured to include an appropriate number of apertures              stantially flat portions of frame 36 and substantially flat por
so as to couple the feet of two bases 12 and four transverse              tions of frame 66 when coupler 15 is connected to base 12 and
members 14 to facilitate the formation of a sofa. Optionally, a           transverse member 14. Coupler 15 is received in aperture 64
foot coupler can have any number of apertures necessary to                and groove 62f when connected to base 12 and transverse
couple a foot 20 of base 12 to a foot 30 of transverse member             member 14. Foot coupler 35 is also illustrated showing how a
14 or foot 20 of another base 12, and/or to couple a respective           foot30b of transverse member 14 and a foot 20c of base 12 are
foot 20 of multiple bases 12 to a respective foot30 of multiple           received in foot coupler 35.
transverse members 14, in any configuration. In one embodi                   Modular furniture assembly 10 can be assembled and dis
ment, apertures 74 can comprise a tapered opening so as to                assembled in a quick and efficient manner utilizing base 12,
enable a consumer to more easily insert a foot therein.              25   transverse member 14, coupler 15 and foot couplers 34-35.
   FIGS.5a-c illustrate how modular furniture assembly 10 is              Similarly, the ease of removing coupler 15 and foot couplers
assembled. Illustrated in this embodiment, frame assembly                 34-35 allows a consumer to easily dismantle or disassemble
16 of base 12 is positioned against transverse member 14,                 modular furniture assembly 10 for moving and/or packing of
Such that aperture 64 is adjacent to and aligned with groove              modular furniture assembly 10.
62f in support member 58. Once aligned, coupler 15 is posi           30      For example, a consumer could purchase a base 12, a
tioned within aperture 64 of transverse member 14 and                     transverse member 14, a coupler 15, and multiple foot cou
pushed downward by the consumer so as to engage the inner                 plers 34-35 and thereafter assemble them to form a modular
flat surface of frame 66 of transverse member 14 and the inner            furniture assembly having a back and a base. Such as a chair.
flat surface of frame 36 of base 12, as shown in FIGS. 5b and             The consumer could easily assemble the modular furniture
5c. In this manner, coupler 15 is connected to base 12 and           35   assembly by positioning the base 12 adjacent the transverse
transverse member 14.                                                     member 14, inserting the coupler 15 to engage the frame of
   In addition, foot 20d of base 12 is received into aperture             the transverse member 14 and frame of the base 12, and then
74b of foot coupler 34, and foot30a of transverse member 14               position foot couplers 34-35 over the feet of opposing sides of
is received into aperture 74a of foot coupler 34. Similarly,              the base 12 and the transverse member 14 to forma secure and
foot coupler 35, which may be similar or identical to foot           40   comfortable chair, such as shown in FIG.1. In the event that
coupler 34, is utilized in a similar manner as foot coupler 34.           the consumer needs to move the chair, the chair is easily
wherein foot 20c is received into aperture 74b of foot coupler            disassembled by removing the coupler and the foot couplers,
35 and foot 30b is received into aperture 74a of foot coupler             and thereby creating two separate pieces that can be easily
35. As such, utilization of coupler 15 and foot couplers 34-35            moved and reassembled to form the furniture assembly.
serve to detachably couple transverse member 14 to base 12           45      The same advantages that extend to a consumer in relation
to form furniture assembly 10 of the present invention.                   to moving the furniture assembly also extend to shipping and
   As will be appreciated by one of ordinary skill in the art, the        packaging. For instance, the manufacturer of the modular
consumer can easily and quickly use coupler 15 and foot                   furniture assembly can package the transverse member sepa
couplers 34, 34a and/or 35 to manually, detachably couple                 rate and apart from the base. The rectangular uniform shape of
base 12 to transverse member 14 and/or another base 12. For          50   the transverse member and the base allow easy packaging and
instance, the consumer does not require tools to connect or               shipping of the transverse member and the base. By employ
disconnect coupler 15 to base 12 and transverse member 14.                ing a base 12 and transverse member 14, the manufacturer
Since no tools are required, the consumer can manually con                and/or retailer can make, store and ship a vast number of two
nector disconnect coupler 15 and foot couplers 34,34a, 35 as              types of furniture pieces, thereby making the manufacturing,
the case may be, to/from base 12 and transverse member 14            55   shipping and storing processes highly efficient. In addition, if
and/or another base 12. Thus, as used herein, the phrase                  the feet are screwed onto the transverse member and the base,
“manually, detachably couple' can mean that coupler and                   the feet can be easily removed and reattached to transverse
foot couplers conveniently couple and decouple base 12 and                member and the base to facilitate in the shipping and unifor
transverse member 14 and/or another base 12 without using a               mity of the shape of the transverse member and the base.
tool. Such as a hammer or screwdriver, or some other mecha           60      FIGS. 6a through 6i illustrate different configurations of
nized machine.                                                            furniture assemblies utilizing bases 12 and transverse mem
   Once coupler 15 is connected to base 12 and transverse                 bers 14, as the case may be, according to the present inven
member 14, cushion 18 can be placed on frame assembly 16                  tion. In one embodiment, each of the bases 12 shown in FIGS.
so as to form furniture assembly 10. As will be appreciated by            6a-6i have substantially the same dimensions as each of the
one who is skilled in the art, foot couplers 34,34a and coupler      65   other bases 12 shown therein, such that the bases 12 are
15 are easily, manually disconnected and removed in order to              interchangeable, and each of the transverse members 14
disassemble modular furniture assembly 10.                                shown in FIGS. 6a-i have substantially the same dimensions
Case 1:19-cv-00596-MN Document 1-1 Filed 03/29/19 Page 32 of 41 PageID #: 49


                                                       US 8,783,778 B2
                               15                                                                    16
as each of the other transverse members 14, such that the                 120,122 provides for the natural reclining of a consumer
transverse members 14 are interchangeable.                                when the consumer sits on cushion 118.
   FIG. 6a illustrates the use of a base 12 alone, by itself, to            FIG. 8 illustrates another embodiment of the base and
form an ottoman. FIG. 6b illustrates the configuration of a               various couplers. In this embodiment, base 212 comprises a
bench, wherein two bases 12 are utilized and coupled together             frame assembly 216 having a frame 236 and a plurality of
to form the bench. FIG. 6c illustrates the configuration of an            mounting plates 261 mounted on frame 236. Frame 236 com
arm chair. In this embodiment, three transverse members 14                prises a support member 258 upon which a cushion or cush
are utilized in connection with one base 12 so as to form the             ioning member can be mounted. Support member 258 com
chair. FIG. 6d illustrates the configuration of a chaise formed           prises a solid, Substantially flat Surface. In this embodiment,
by two bases 12 and two transverse members 14 coupled                10   support member 258 does not comprise grooves. When cou
together.                                                                 pler 15 is utilized with base 212, first end 15a of coupler 15
   An appropriate number of couplers 15 can be used for each              can be shortened so as to not interfere with support member
of the furniture configurations illustrated in FIGS. 6a-i. For            258. As will be appreciated by one of ordinary skill in the art,
example, a single coupler 15 can be employed to couple base               base 12 and base 212 can be employed in the same furniture
12 to base 12 to form the bench of FIG. 6b. Alternatively, first     15   assembly.
and second couplers 15 are employed to couple base 12 to                     Mounting plates 261 are reinforced, substantially flat sur
base 12 to form the bench of FIG. 6b. First, second and third             faces configured and positioned to enable the convenient,
couplers 15 are employed to couple respective transverse                  manual, detachable coupling of base 212 to transverse mem
members 14 to base 12 to form the chair of FIG. 6c. In one                ber 14 by coupler 15, a flared coupler 215, and/or a ratcheting
embodiment, a single coupler 15 is employed to couple base                coupler 217. Mounting plates 261 are positioned along the
12 to base 12 in the chaise of FIG. 6d. and second and third              periphery of frame 236 in a similar fashion as grooves 62a-f
couplers 15 are used to couple respective transverse members              are positioned in relation to base 12. The respective position
14 to one of the bases 12. The assemblies shown in FIGS.                  ing of mounting plates 261 along the periphery of base 212
6e-6i can similarly be coupled together through the use of                enables the quick and efficient positioning of transverse
couplers, such as coupler 15 to couple respective bases 12 and       25   member 14 in relation to base 212 so as to form a desired
transverse members 14 together to form a desired configura                furniture assembly. Mounting plates 261 are mounted on the
tion.                                                                     inner surface of frame 236 and/or on the transverse member
   FIG. 6e illustrates a sofa formed from two bases 12 and                14.
four transverse members 14. FIG. 6f illustrates a deep love                  Flared coupler 215 comprises a U-shaped member having
seat, utilizing two bases 12 and four transverse members 14          30   terminating, flared ends that curve outwardly with respect to
detachably coupled together. FIG. 6g illustrates the configu              each other. The flared ends are curved so as to facilitate the
ration of a sectional having six bases 12 and seven transverse            insertion of coupler 215 into transverse member 14 and base
members 14 coupled thereto. FIG. 6h illustrates a configura               212. Flared coupler 215 can be utilized in the same or similar
tion of a twister design, utilizing four bases 12 and four                fashion as coupler 15 to manually, detachably couple base
transverse members 14. FIG. 6i illustrates the configuration         35   212 to transverse member 14 and/or another base 212, such as
of a playpen, utilizing four bases 12 and eight transverse                shown in FIGS. 6b-6i. The lengths of the legs offlared coupler
members 14 detachably coupled to form the playpen, as illus               215 may be substantially the same, for example, or may be
trated in FIG. 6i. FIG. 6i illustrates the configuration of a bed,        different.
wherein six bases 12 are coupled together to form the bed and                In the illustrated embodiment, ratcheting coupler 217 com
two transverse members 14 are coupled to two of the bases 12         40   prises a first portion 217a, a second portion 217b and a ratch
to form the headboard of the bed. In this manner, the six bases           eting portion 217c configured to enable the manual, detach
12 are configured and arranged so as to enable a user to sleep            able coupling of base 212 to transverse member 14. First
thereon. In one embodiment, a coupler 15 is employed to                   portion 217a is configured to be selectively received within
form a connection between each base 12 and transverse mem                 and secured by ratcheting portion 217c. Ratcheting portion
ber 14 and/or other base 12 in the embodiments shown in              45   217c is coupled to second portion 217b and configured to
FIGS. 6a-6i.                                                              selectively receive and secure first portion 217a therein.
  FIG. 7 illustrates an alternative embodiment of base 112. In            Ratcheting portion 217c is further configured to advance first
the illustrated embodiment, frame 136 is configured such that             portion 217a within ratcheting portion 217c as ratcheting
Support member 158 is angled. Angling of Support member                   portion 217c is actuated. Ratcheting portion 217 c is further
158 allows a user to naturally recline while sitting on base         50   configured to selectively release first portion 217a therefrom
112. In this embodiment, cushioning member 140e is a wedge                to enable a consumer to quickly and efficiently detach first
shaped piece of foam configured to be received within recess              portion 217a from second portion 217b.
144 of frame assembly 116 to form a flush top surface.                       In the illustrated embodiment, first portion 217a is coupled
   In the illustrated embodiment, cushion 118 comprises mul               to base 212 and second portion 217b is coupled to transverse
tiple foam pieces to form a cushion that will facilitate the         55   member 14. For example, first portion 217a can be selectively
reclining of a user sitting thereon. For example, cushion 118             coupled to any mounting plate 261. First portion 217a is
can comprise a first foam wedge piece 120 and a second foam               secured to second portion 217b so as to manually, detachably
wedge piece 122 positioned adjacent to first foam wedge                   couple base 212 to transverse member 14. Ratcheting coupler
piece 120 to forma rectangular Solid. A layer of memory foam              217 can be utilized with base 12.
124 can be positioned on second foam wedge 122 so as to              60     A useful example of a type of ratcheting coupler 217 is the
form a cushion 118 a user can sit upon. As will be appreciated            coupler commonly utilized in connection with Snowboard
by one of ordinary skill in the art, layer of memory foam 124             bindings. The ratcheting coupler commonly employed with
provides additional comfort to a user sitting on base 112. First          Snowboard bindings includes a first strap having a plurality of
foam piece 120 can be denser than second foam piece 122 so                grooves formed perpendicular to the length of the strap, and
as to allow second foam piece 122 to give more when pressure         65   an associated second strap having a ratcheting type mecha
is applied thereon, Such as when a user is sitting on cushion             nism coupled thereto. The first strap can be received within
118. The discrepancy in density of the two foam wedges                    and secured by the ratcheting mechanism. The ratcheting
Case 1:19-cv-00596-MN Document 1-1 Filed 03/29/19 Page 33 of 41 PageID #: 50


                                                      US 8,783,778 B2
                              17                                                                  18
mechanism includes a lever that when grasped and actuated                 For example, the embodiment of FIGS.9A and 9B includes
will advance the first strap within the ratcheting mechanism            transverse members 14 and at least one transverse member
by contact with the grooves in the first strap. Typically, a            14a. The transverse members 14 and 14a each include a
means is provided for releasing the first strap from the ratch          surface 28 for abutting against one of the surfaces 26a-26d of
eting mechanism, such as a button oran additional lever, Such           the base 12a. The surfaces 28 and 26a-26d may be perpen
that actuation of the button or lever enables a consumer to             dicular to a Support Surface upon which the transverse mem
easily remove the first strap from the ratcheting mechanism.            bers 14, 14a and base 12a rest when assembled.
                                                                          Two or more of the sides 26a-26d of the base 12a have a
As such, the first strap is secured to the second strap.                length of (B) in a plane parallel to a Support Surface upon
   A storage compartment 257 can be utilized in connection
with frame 236 to store couplers or other items, as the con        10   which the transverse members 14, 14a and base 12a rest when
Sumer so chooses. Storage compartment 257 can be sized and              assembled. The base 12a has a height (h) perpendicular to the
configured to accommodate numerous and various couplers                 Support Surface upon which the transverse members 14, 14a
                                                                        and base 12a rest when assembled.
therein. Storage compartment 257 can be closed off by the use             The surfaces 28 of the transverse members 14 have a length
of a trapped door 259 formed in support member 258. Storage        15   (A) in a plane parallel to a Support Surface upon which the
compartment 257 provides a useful and convenient storage                transverse members 14, 14a and base 12a rest when
area in which to store some of the consumers items and/or               assembled. The surface 28 of the at least one transverse mem
hardware associated with the furniture assembly.                        ber 14a have a length (B') in a plane parallel to a Support
   Coupler 15, flared coupler 215, leg couplers 34-35 and               surface upon which the transverse members 14 and base 12a
ratcheting coupler 217 are examples of couplers that manu               rest when assembled. In one embodiment (B') is substantially
ally, detachably couple a base 212 (or 12) to transverse mem            equal to (B). For example, (B') may have the same length as
ber 14 and/or another base 212 (or 12). As will be appreciated          (B). The transverse members 14, 14a have a width (C) per
by one having ordinary skill in the art, a variety of types and         pendicular to the Surface 28, Such as along sides perpendicu
configurations of couplers that manually, detachably couple             lar to the surface 28. The transverse members 14, 14a have a
can be utilized without departing from the spirit and scope of     25   height (h') perpendicular to the Support Surface upon which
the present invention. For example, in one embodiment, the              the transverse members 14 and base 12a rest when
coupler could be a mechanical hook and latch system. In                 assembled. The height (h') is typically substantially greater
another embodiment, the coupler can be a clasp, Such as a               than, e.g., at least more than 1.2 times, the height (h).
clasp used on watches. In yet another embodiment, coupler                  In one embodiment, the length (A) is Substantially equal to
can be a variety of different types of quick release systems. In   30   the sum of (B) and (C) such that base 12a, transverse mem
yet another embodiment, the coupler can comprise a plurality            bers 14, and the one or more transverse members 14a may be
of magnets. In yet another embodiment, the couple can com               removably coupled to one another using any of the couplers
prise Snaps. In another embodiment, coupler can be a strap              described herein in a variety of configurations. For example,
and buckle configuration. In one such embodiment, one end               the couplers described in FIGS. 1 through 8 and/or FIGS. 11
of a first strap is coupled to transverse member 14 and the        35   and 12 and the description related thereto may be employed to
other end of the first strap has a female portion of a buckle           connect the bases 12, 12a and transverse members 14, 14a of
coupled thereto. One end of the second strap is coupled to              FIGS. 9A, 9B, and 10.
base 12 and the other end is slidably received within the male            As shown in FIG.9A, in one configuration the transverse
portion of the buckle, such that when the male portion is               member 14.a forms a seat back, whereas the transverse mem
received within the female portion, the second strap can be        40   bers 14 form the sides. In the configuration of FIG. 9A, the
pulled to cinch the pieces together.                                    transverse members 14 contact both the base 12a and the
   In yet another embodiment of the present invention, mul              transverse member 14a such that the outermost surfaces of
tiple configurations of transverse members may be employed              the assembled members form a rectangle. As shown in FIG.
to achieve unique, novel, and useful furniture configurations.          9B, in another configuration, the transverse member 14a
   Referring to FIGS. 9A and 9B, one or more bases 12a and         45   forms one of the sides and one of the transverse members 14
one or more transverse members 14, 14a may be combined in               forms a side. The other transverse member 14 forms the seat
various configurations facilitated by the spatial relationships         back such that the surface 28 thereof engages both the trans
between the bases 12a and transverse members 14, 14a. The               verse member 14a and the surface 26c of the base 12a. In the
embodiments of FIGS. 9A and 9B include one or more bases                embodiment of FIG.9B, a first of the transverse members 14
12a and transverse members 14, 14a having a rectangular            50   contacts both the base 12a and the transverse member 14a.
shape in a plane parallel to a Support Surface upon which the           The second of the transverse members 14 contacts both the
transverse members 14, 14a and base 12a rest when                       base 12a and the first transverse member 14. Additional bases
assembled.                                                              12a with additional transverse members 14, 14a enable still
  In one embodiment, base 12a of FIGS. 9A and 9B has the                other configurations.
same attributes, dimensions, and configuration as base 12 as       55     The transverse members 14, 14a and bases 12, 12a of
described in any of FIGS. 1 through 8 and the discussion                FIGS. 9A, 9B, and 10 may be removably coupled to each
relating thereto, except that base 12a has a square shape,              other using the couplers of FIGS. 1 through 8 and/or FIGS. 11
rather than being rectangular with unequal sides. Similarly, in         and 12. Thus, as shown in FIGS. 9A and 9B, transverse
one embodiment, transverse member 14a of FIGS. 9A, 9B,                  members 14, 14a and base 12a and the couplers of FIGS. 1
and 10 has the same attributes, dimensions, and configuration      60   through 8 and FIGS. 11 and 12 may be employed to create a
as the transverse member 14 as described in any of FIGS. 1              chair having the configuration of FIG.9A or FIG. 9B, such
through 8 and the description relating thereto, except that             that multiple configurations may be achieved.
length (B) of transverse member 14a is shorter than length                 In yet another alternative embodiment, a square shaped
(A) of transverse member 14. Transverse member 14 of FIGS.              base 12a may be removably coupled to two or three transverse
9A,9B, and 10 may have the same attributes, dimensions, and        65   members 14a to form a unique chair configuration.
configuration as the transverse member 14 of FIGS. 1 through               FIG. 10, illustrates an example of a configuration using
8 and the description relating thereto.                                 additional bases 12 and transverse members 14. The bases 12
Case 1:19-cv-00596-MN Document 1-1 Filed 03/29/19 Page 34 of 41 PageID #: 51


                                                     US 8,783,778 B2
                            19                                                                       20
of FIG.10 may be the same as the bases 12 of FIGS. 1 through           member 14, 14a and bases 12, 12a of FIGS. 9A, 9B, and 10
8, for example. In the embodiment of FIG. 10, the bases 12             may be removably coupled to one another by means of
have a length equal to (A) along sides 26b, 26d and a width            U-shaped and/or foot couplers similar to embodiments shown
equal to (B) along sides 26a and 26c perpendicular to sides            in FIGS. 1 through 8 and the discussion relating thereto.
26b, 26d.                                                         5      The transverse member 14, 14a and bases 12, 12a of FIGS.
  In the embodiment of FIG. 10, the bases 12 may be remov              9A, 9B, and 10 may define apertures for receiving a coupler,
ably coupled to one another in a collinear fashion. For                Such as a U-shaped coupler, similar to embodiments shown in
example the bases 12 may be removably coupled to one                   FIGS. 1 through 8 and the discussion relating thereto. The
another such that they form an overall rectangle of length             U-shaped coupler can sandwich a portion of a base 12, 12a.
(N*B) and width (A), where (N) is the number of bases 12.         10
                                                                       and a transverse member 14, 14a. In some embodiments, the
This may be accomplished by securing the side 26b of a base            coupler used in the embodiments of FIGS.9A,9Band 10 may
12 to the side 26d of an adjacent base 12.                             be a ratcheting coupler such as is illustrated in FIG. 8 and
  As shown in FIG. 10, two transverse members 14 and at                related discussion.
least one transverse member 14a secure to the bases 12 in
order to form a back for a sofa configuration. The transverse     15     The coupler in the embodiment of FIGS. 9A, 9B, and 10
member 14a is disposed between the transverse members 14,              may include two parts having one portion connected to the
such that the transverse members 14, 14a are collinear. Alter          base 12, 12a and another portion connected to one the trans
natively, the transverse member 14a may be positioned to one           verse members 14, 14, such as is illustrated in FIG. 8. The
side of the two transverse members 14 that form the seatback.          portions of the coupler may be manually, detachably coupled
In FIG. 10, the combined transverse members 14, 14a may                to each other.
form a rectangle of length (N*B+2C), where (N) is the num                 Referring to FIGS. 11 and 12, in another embodiment, a
ber of bases 12 arranged in a collinear fashion. The overall           base 312 and transverse member 314 are configured to pro
shape of the sofa configuration may be a rectangle of length           vide a comfortable sitting surface for a consumer. Base312 is
(N*B+2C) and width (A+C). Each of the transverse members               also configured to be easily disassembled for rearranging,
14, 14a may directly, removably couple to one of the bases 12.    25   moving, storing and/or shipping. In this embodiment, base
In an alternative embodiment, the transverse members 14,               312 comprises a frame assembly 316, a cushion 318 and a
14a are selectively coupled to each other.                             plurality offeet 320a-d mounted on frame assembly 316 (foot
  Additional transverse members 14 form sides of the sofa              320d is not shown). Frame assembly 316 is configured to
configuration of FIG. 10 by coupling to the end bases 12 of the        Support the weight of a consumer while the consumer is
row of bases 12. Thus the surfaces 28 of the transverse mem       30   sitting on base 312. Cushion 318 is configured to be mounted
bers 14 forming the sides of the sofa of FIG. 10 are perpen            on frame assembly 316 so as to provide a useful and comfort
dicular to the Surfaces 28 of the transverse members 14 and at         able sitting area for a consumer. Cushion 318 can be easily
least one transverse member 14a, which form the back of the            mounted on or removed from frame assembly 316.
sofa.                                                                     Feet 320a-dare coupled to the underside of frame assem
  As in other embodiments described herein, additional            35   bly 316. Feet 320a-d can be coupled to frame assembly 316 in
bases 12 and transverse members 14, 14a may couple to the              a variety of ways. In one embodiment, feet 320a-d are
configuration illustrated. Furthermore, the illustrated bases          coupled by screws. In this embodiment, feet 320a-d can be
12 and transverse members 14, 14a may be rearranged in                 easily coupled to and/or removed from frame assembly 316
other configurations. Bases 12 and transverse members 14,              So as to facilitate ease in packaging, shipping, storing, moving
14a having other shapes may also removably couple to the          40   and/or replacing feet 320a-d. However, feet 320a-d can be
illustrated bases 12 and transverse members 14, 14a. For               coupled to frame assembly 16 in a more permanent fashion,
example, a wedge or “pie piece' shaped base may be                     Such as with a nail, an epoxy or glue, or any combination
employed in conjunction with one or more bases 12 (and/or              thereof. Feet 320a-d facilitate the coupling of transverse
12a) and one or more transverse members 14 (and/or 14a) to             member 314 to base 312 when used in connection with a foot
form a curved sofa, e.g. a semicircular or otherwise curved       45   coupler, such as foot coupler 334. Feet 320a-d are further
shaped sofa.                                                           configured to Support the weight of a consumer and to elevate
   The couplers (e.g., foot couplers and U-shaped couplers)            base 312 above the floor. When feet 320a-d are coupled to
and methods of coupling discussed with respect to FIGS. 1              frame assembly 316 by screws, the removability of feet
through 8 and/or FIGS. 11 and 12 and the discussion relating           320a-d in conjunction with the removability of cushion 318
thereto also apply to the embodiments shown in FIGS. 9A,          50   enables base 312 to be easily disassembled for rearranging,
9B, and 10. Furthermore, the relationships of transverse               moving, storing and/or shipping.
members 14 with respect to bases 12 may also be the same, or              The frame assembly 316 may include an internal frame
similar, to the configuration shown in FIG. 10.                        covered by a liner 336 defining openings 338 for receiving a
  The transverse member 14, 14a of FIGS. 9A, 9B, and 10                U-shaped coupler 315. The U-shaped coupler 315 may
may be coupled to the bases 12, 12a in at least two different     55   include the attributes of the U-shaped coupler 215 of FIGS.
positions as shown in FIGS. 1 through 8 and the discussion             1-8. The U-shaped coupler 315 may likewise have a strap 340
relating thereto. The transverse member 14, 14a of FIGS.9A,            secured thereto to facilitate gripping when removing the
9B, and 10 may be coupled to the bases 12.12a such that a flat         U-shaped coupler.
portion of the transverse members 14, 14a engage a corre                  The inner frame of the frame assembly 316 may define
sponding flat portion of one of the bases 12, 12 as shown in      60   pockets or openings for receiving the U-shaped coupler. Said
FIGS. 1 through 8 the discussion relating thereto. The trans           pockets or openings are positioned corresponding to the
verse member 14, 14a and bases 12, 12a of FIGS.9A,9B, and              openings 338 in the outer liner 336. In some embodiments,
10 may include a removable outer lining similar to embodi              one or more sides of the base 312 include two openings 338
ments shown in FIGS. 1 through 8 and the discussion relating           per side (or one relatively longer opening 338). The inner
thereto. Furthermore, the transverse member 14, 14a of            65   frame of the frame assembly has corresponding receiving
FIGS. 9A, 9B, and 10 may include a longitudinal axis per               pockets or openings. The frame assembly 316 may include a
pendicular to a plane of a Support Surface. The transverse             rectangular inner frame and an upper Surface defined by
Case 1:19-cv-00596-MN Document 1-1 Filed 03/29/19 Page 35 of 41 PageID #: 52


                                                       US 8,783,778 B2
                              21                                                                        22
straps and/or springs extending between sides and/or ends of              a plurality of coupling apertures 416 therethrough. Plate 412
the inner frame for resiliently supporting the cushion 318.               has four coupling apertures 416, although a variety of differ
   The transverse member 314 may include an internal frame,               ent aperture combinations are possible. Coupling apertures
one or more cushions, and an outer liner. The transverse                  416 are spaced with respect to each other Such that coupling
member further includes feet 342a, 342b sized to be received              apertures 416 correspond to the apertures 420, 422 in respec
within the foot coupler 334. The transverse member 314                    tive base and transverse member frame assemblies 402,406.
likewise defines an opening 344 for receiving the U-shaped                In one embodiment, these same apertures 420, 422 are con
coupler 315. The base member 312 and transverse member                    figured to receive the threaded members of feet 320a-c, 342a
314 may include wear plates formed of a wear resistant mate               b, shown in FIGS. 11 and 12, for example.
rial. Such as masonite, secured to internal Surfaces of internal     10      Coupling apertures 416 are spaced equidistantly from each
frames of the base 312 and transverse member 314 that con                 other in a square pattern, as are the mounting apertures of foot
tact the U-shaped couplers when the U-shaped couplers are                 coupler 34a of FIG. 4 and foot coupler 334 of FIGS. 11-12. In
positioned within openings defined by the internal frames of              one embodiment, the apertures 416 of platform are spaced the
the base member 312 and transverse member 314.                            same distance from each other, and in the same configuration
  FIGS. 13a-16C now illustrate another manner for coupling           15   as the apertures of foot coupler 34a, such that the same
bases and transverse members of a modular furniture assem                 receiving apertures 420, 422 of the frame assemblies of base
bly of the present invention together. These figures further              402 and transverse member 406 can be used for either type of
illustrate a method for coupling feet to the base frame assem             foot system. In one embodiment, the center of each aperture
blies and transverse member frame assemblies. FIGS. 13a                   of mounting platform 400 corresponds to the center of each
16c illustrate that holes in the transverse member frame                  aperture of foot coupler 334 of FIGS. 11-12 such that the user
assemblies and base frame assemblies that can be used for                 can either use: (i) the feet and coupler of FIGS. 11 and 12, for
removably connecting the frame assemblies to the feet                     example; or (ii) the feet and platform 400 of FIGS.13a-14b to
described above, e.g., feet 20a-d, 30a-b, 320a-d, 342a-b, can             Support the resulting modular furniture assembly on a Support
optionally be used to receive a mounting platform 400 that                surface. As illustrated in FIGS. 13b, 14b, 15b, and 16b, the
can connect the transverse member frame assemblies and               25   coupling apertures 416 of the platform 400 correspond to
base frame assemblies together.                                           receiving apertures 420, 422 in the frames 402,406.
  In FIGS. 13a-16c, instead of employing foot couplers hav                  As discussed above, in one embodiment, respective
ing apertures therein that receive feet, mounting platforms               threaded receiving apertures 420,422 of base frame assembly
400 connect the base and transverse member frame assem                    402 and transverse member frame assembly 406, and similar
blies together and a foot is mounted on the mounting platform        30   receiving apertures on the remaining portions of the frame
400. The mounting platform can receive a variety of different             assemblies, are used as connection locations for feet 30a-b
types offeet, mounted on different locations of the mounting              and 20a-d shown above in FIGS. 5a-c, and/or for feet 320a-c,
platform, thereby enabling the practitioner to selectively vary           342a-b of FIGS. 11-12, for example. These same threaded
the function and appearance of the resulting modular furni                receiving apertures 420, 422 and other similar threaded
ture assembly.                                                       35   receiving apertures on the frame assemblies 402,406 can be
   With detailed reference now to FIGS. 13a-b, mounting                   used to receive the fasteners that connect platform 400 to the
platform 400 is selectively mounted onto the frame assembly               frame assemblies 402, 406. Thus, in one embodiment, feet
402 of the base 404 and the frame assembly 406 of the                     30a-b, 20a-d, 320a-c, 342a-b can be selectively removed
transverse member 408, thereby coupling base 404 to trans                 (e.g., unthreaded) from their respective transverse member
verse member 408, and thereby enabling various different             40   and base frame assemblies, then platform 400 of FIG.13a can
types of feet, e.g., rollers 410, castors, rockers, and/or pegs to        be used to couple the transverse member and base frame
be mounted on platform 400 so as to form a modular furniture              assemblies together, rather than using foot couplers 34-35,
assembly 412. Rollers 410, and the other feet shown in FIGS.              34a, or 334.
13b-16b are examples of mounting feet that are selectively                   With reference to FIGS. 13a-b, central mounting aperture
mounted on a platform 400.                                           45   418 is located in the center of the square pattern formed by the
   The frame assemblies 402,406 of FIGS. 13b-16b may be                   coupling apertures 416, while upper and lower mounting
the same as or similar to frame assembly 16 and frame assem               apertures 418a are located between respective upper and
bly 54 of FIGS. 1-8, for example. The frame assemblies 402,               lower coupling apertures 416. The different mounting aper
406 of FIGS. 13b-16b may also be the same as or similar to                tures 418, 4.18a are threaded and threadedly receive feet and
the frame assemblies of the furniture assemblies shown in            50   enable feet to be placed in different locations, e.g., on the edge
FIGS. 9A-12, for example. In addition, the base 404 and                   of a transverse member or base, or offset from the edge, as
transverse member 408 represented in FIGS. 13b-16b may                    desired for functionality or ornamentation. In another
have the same relative dimensions and relationships with                  embodiment, only a single mounting aperture is employed.
respect to each other, i.e., X y+Z, as the bases and transverse              As shown in FIG. 13b, mounting platform 400 can be
members of FIGS. 1-12, for example.                                  55   mounted on base frame assembly 402 and transverse member
   FIGS. 13a-b illustrate a mounting platform 400 of the                  frame assembly 406 such that base 404 and transverse mem
present invention that is selectively mounted on a frame                  ber 408 are coupled to each other. Once base 404 and trans
assembly 402 of a base 404 and a frame assembly 406 of a                  verse member 408 are affixed, the mounting apertures 418,
transverse member 408, enabling a user to selectively couple              4.18a can be used to receive a foot, e.g., roller 410, or other
an alternate foot, e.g., a roller 410 to the combined base/          60   feet as described herein.
transverse member frame assembly. A variety of different                     In one embodiment, coupling apertures 416 are non
types of feet, Such as shown herein, can be coupled to the                threaded, while mounting apertures 418, 418a are threaded.
mounting platform 400, thereby forming different modular                  Fasteners, e.g., Screws or bolts, are used to connect platform
furniture assemblies having different shapes and types offeet.            400 to base frame assembly 402 and transverse member
  FIG. 13a illustrates that in the embodiment of FIG. 13a,           65   frame assembly 406, as illustrated in FIG.13b. Such fasteners
mounting platform 400 is comprised of a rigid, Substantially              extend through coupling apertures 416 into the respective
flat plate 412 (e.g., a metallic plate. Such as aluminum) having          threaded receiving apertures 420, 422 of the base frame
Case 1:19-cv-00596-MN Document 1-1 Filed 03/29/19 Page 36 of 41 PageID #: 53


                                                       US 8,783,778 B2
                            23                                                                         24
assembly 402 and transverse member frame assembly 406,                    assembly and transverse member frame assembly and a foot
thereby connecting platform 400 to base 404 and transverse                in the form of a peg 430 mounted on the corner edges of the
member 408 and affixing base 404 and transverse member                    platform 400. The peg 430 is further mounted through the
408 to each other. Optionally, in one embodiment, a strong                platform 400 to a transverse member frame assembly 406,
adhesive or other connection, can be used as a fastener for          5    thereby connecting a portion of the platform 400 to the trans
mounting platform 400 onto frame assemblies 402,406. Feet,                verse member frame assembly 406.
e.g., rollers 410 can be connected onto mounting platform                    FIGS. 15a-c thus illustrate that a foot, e.g., peg 430 can be
400. Such as through the use of fasteners thereon, e.g.,                  used to connect platform 400 to the transverse member frame
threaded member 424, which is selectively connected via                   assembly 406 or the base frame assembly 402. The threaded
threaded mounting aperture 418 to platform 400.                      10   portion of peg 430 is mounted through a coupling hole 416 of
   Thus, the base member frame assembly 402 and the trans                 platform 400 to transverse member frame assembly 406, such
verse member frame assembly 406 each have an aperture 420,                that peg 430 is positioned adjacent the edge of the transverse
422 therein for receiving a connector. A first connector, e.g.,           member 408 and couples platform 400 to transverse member
a screw or bolt, extends through a coupling aperture 416 of               frame assembly 406. Thus, the threaded portion of peg 430 is
platform 400 and into the aperture 422 of the transverse             15   an integral fastener portion of the peg 430 that fastens plat
member frame assembly 406. A second connector, e.g., a                    form 400 to a base or transverse member frame. Thus, a foot
screw or bolt, extends through another aperture 416 of plat               of the present invention can be mounted on the mounting
form 400 and into an aperture 420 of the base frame assembly              platform 400 and serve as a connector to connect the mount
402.                                                                      ing platform 400 to the transverse member or base. To vary
   Once platform 400 is connected to frame assemblies 402,                function and appearance, a fastener, e.g., a screw can replace
406, feet, e.g., rollers 410 and other feet can be mounted onto           the peg 430 from its position in the coupling aperture of FIG.
platform 400, as illustrated in FIG. 14a, giving the modular              15a and the peg 430 can be mounted in one of the mounting
furniture assembly the function and appearance of furniture               apertures of platform 400, e.g. the central mounting aperture
with rollers, pegs, rockers, etc. Such feet are configured to             418.
contact the Support Surface. Such as the floor or ground, when       25      Peg 430 is an example of a foot that is selectively mounted
the modular furniture assembly is in an upright configuration.            on the mounting platform 400 and to one of: (A) the trans
Platform 400 enables a variety of different types of feet to be           verse member frame assembly 406 (see FIG. 15a); and (B) the
mounted thereon, providing diversity of function and appear               base member frame assembly 402. Peg 430 thus includes an
aCC.                                                                      integral fastener that extends through an aperture 416 of plat
   Both the foot and foot coupler technologies of FIGS. 1-12         30   form 400 and connects to one of: (A) the transverse member
and the platforms 400 and feet of FIGS. 13a-16b can be                    assembly and (B) the base frame assembly. As shown in
shipped and sold along with corresponding bases and trans                 FIGS. 15a-b, another fastener in the form of a bolt or screw
verse members, providing further modularity. Thus, one                    further connects another portion of the platform 400 to the
embodiment of a modular furniture assembly kit of the                     base member assembly 402.
present invention comprises: (i) a base (e.g., base 12); a           35      Optionally, in another embodiment, the fastener in the
transverse member (e.g., transverse member 14), each having               form of a screw or bolt can connect a portion of the platform
respective removable feet and foot couplers. Such as shown in             400 to the transverse member frame assembly, e.g., when the
FIGS. 1-12; and (iii) a platform assembly comprising plat                 peg 430 connects platform 400 to the base frame assembly.
form 400, two or more fasteners (e.g., the screws or bolts of                FIGS. 16a-cillustrate mounting platforms 400 mounted on
FIG.13b), and one or more mounting feet, e.g., roller 410 that       40   the frame assemblies of an adjacent base and transverse mem
is selectively mounted to platform 400. This modular furni                ber to thereby couple rocker members 446 to the bases and
ture assembly kit enables a user to selectively, removably use            transverse members to form a rocking chair. As shown, rocker
feet and foot couplers such as shown in FIGS. 1-12 or to use              members 446, 446a have first and second connection por
the platform assembly shown in FIGS. 13a-16b on the same                  tions, such that the rockers are fastened in two different loca
frame assemblies, thereby enabling the user to have options          45   tions to different mounting platforms 400 that are mounted on
for function and/or decoration of the modular furniture                   adjacent base and transverse member portions.
assembly. For example, if the user no longer wants to use the                Thus, platform 400 and associated feet, e.g., feet 410, 430,
feet and foot couplers of FIGS. 1-12, the user can remove the             446 of FIGS. 13-16 can be used as substitutes for the foot
feet and foot couplers of FIGS. 1-12 and optionally use the               couplers and feet described above with respect to FIGS. 4-5c
platform 400 and feet, e.g., foot 410 of FIGS. 13a-16b.              50   and 11-12. Platform 400 acts as a connector to connect a
   In one embodiment, the feet of FIGS. 1-12, e.g., feet 30a-b,           transverse member frame assembly to a base frame assembly
20a-d, 320a-c, 342a-b can be referred to as removable feet                and as a mounting platform upon which a foot can be
because they can be removed from their respective receiving               mounted. The foot can be mounted in a variety of positions on
apertures in their respective frame assemblies and replaced by            platform 400 and can also serve as a connector to connect
mounting platform 400 and its associated fasteners (FIG.             55   platform 400 to a transverse member frame assembly or base
13.b) and mounting feet 410.                                              frame assembly.
   FIG. 14b illustrates a series of mounting platforms 400                   Platform 400 and associated feet, e.g., feet 410, 430,446
being mounted on adjacent transverse members and bases so                 can be used on any of the modular furniture assemblies
as to form a sofa assembly, such as shown in FIG. 14c.                    described above in connection with FIGS. 1-12 or any other
Furniture configurations similar to those shown in FIGS.             60   modular furniture assemblies described herein.
6B-6.J. having feet Such as rollers, pegs, castors, rockers, etc.,          As mentioned above, one embodiment of the present
can be formed using platforms 400 and feet mounted on the                 invention further relates to a kit comprising one or more base
platforms 400.                                                            members 12 one or more transverse members 14, one or more
   FIGS. 15a-c illustrate mounting platforms 400 mounted on               foot couplers 34, one or more mounting platforms 400 and
the frame assemblies of an adjacent base and transverse mem          65   associated fasteners, and one or more feet, e.g., feet 410, 430,
bers to thereby couple the frame assemblies together. FIG.                446. Such that a user can optionally use the feet and couplers
15a illustrates a platform 400 mounted on a base frame                    of FIGS. 1-12 (the feet being removable) or can optionally use
Case 1:19-cv-00596-MN Document 1-1 Filed 03/29/19 Page 37 of 41 PageID #: 54


                                                      US 8,783,778 B2
                              25                                                                      26
the feet and couplers of FIGS. 13-16. This gives the user a                11. A modular furniture assembly as recited in claim 10,
variety of different options for arranging furniture according          further comprising an upper mounting aperture between the
to a desired function and decorative style. In another embodi           upper apertures of the square pattern.
ment, however, the platform and feet of FIGS. 13a-16b are                  12. A modular furniture assembly as recited in claim 11,
sold and used independently from the feet and feet couplers of     5    further comprising a lower mounting aperture between the
FIGS 1-12.                                                              upper apertures of the square pattern.
   The present invention may be embodied in other specific                 13. A modular furniture assembly as recited in claim 12,
forms without departing from its spirit or essential character          wherein a first portion of a roller member is selectively
istics. In particular references to dimensions and relation             mounted in an aperture of the mounting platform and wherein
ships between dimensions recited herein refer to nominal           10   a second portion of a roller member is selectively mounted in
values Subject to manufacturing tolerances typical in the art of        an aperture of a second mounting platform mounted in a
furniture manufacture.                                                  different location.
   The described embodiments are to be considered in all                  14. A modular furniture assembly as recited in claim 1,
respects only as illustrative and not restrictive. The scope of         wherein the foot can be mounted in the middle of the mount
the invention is, therefore, indicated by the appended claims      15   ing platform or on an edge of the mounting platform.
rather than by the foregoing description. All changes which               15. A modular furniture assembly as recited in claim 1,
come within the meaning and range of equivalency of the                 wherein the foot is further mounted to one of: (A) the trans
claims are to be embraced within their scope.                           verse member frame assembly; and (B) the base member
                                                                        frame assembly.
  What is claimed is:                                                     16. The modular furniture assembly as recited in claim 1,
   1. A modular furniture assembly comprising:                          wherein the mounting platform is configured to be selectively
  a base member having a frame assembly; and                            mounted on the base member frame assembly and the trans
  a transverse member having a height that is substantially             verse member frame assembly to thereby couple the base
      greater than the height of the base member, the trans             member frame assembly to the transverse member frame
      verse member having a frame assembly:                        25   assembly.
  a foot configured to contact a Support Surface; and                     17. A modular furniture assembly comprising:
  a mounting platform, the mounting platform configured to                a base member having a frame assembly; and
      be mounted on both the base member frame assembly                   a transverse member having a height that is substantially
      and the transverse member frame assembly to thereby                    greater than the base member, the transverse member
      couple the base member frame assembly to the trans           30        having a frame assembly:
      verse member frame assembly,                                        a foot configured to contact a Support Surface, the foot
  wherein the foot is selectively mounted on the mounting                    comprising a first connection portion and a second con
      platform, Such that the foot is configured to contact the              nection portion; and
      Support Surface when the modular furniture assembly is              first and second mounting platforms, each mounting plat
      in an upright configuration.                                 35        form configured to be mounted on both the base member
  2. A modular furniture assembly as recited in claim 1,                     frame assembly and the transverse member frame
wherein the base member frame assembly and the transverse                    assembly to thereby couple the base member frame
member frame assembly each have an aperture therein for                      assembly to the transverse member frame assembly,
receiving a fastener, and wherein a first fastener extends                   such that the foot is selectively mounted on the first and
through an aperture of the mounting platform and into the          40        second mounting platforms, and Such that the foot is
aperture of the transverse member frame assembly, and                        configured to contact the Support Surface when the
wherein a second fastener extends through an aperture of the                 modular furniture assembly is in an upright configura
mounting platform and into the aperture of the base member                   tion.
frame assembly.                                                           18. A modular furniture assembly as recited in claim 17,
  3. A modular furniture assembly as recited in claim 1,           45   wherein the modular furniture assembly comprises a rocking
wherein the foot comprises a roller.                                    chair.
  4. A modular furniture assembly as recited in claim 1,                   19. The modular furniture assembly as recited in claim 17,
wherein the foot comprises a peg.                                       wherein each mounting platform is configured to be selec
  5. A modular furniture assembly as recited in claim 1,                tively mounted on the base member frame assembly and the
wherein the foot comprises a rocking member.                       50   transverse member frame assembly to thereby couple the
   6. A modular furniture assembly as recited in claim 1,               base member frame assembly to the transverse member frame
wherein a plurality of apertures of the mounting platform               assembly.
correspond to apertures in the base and the transverse member              20. A modular furniture assembly comprising:
that receive first and second feet of the transverse member.               a base member having a frame assembly; and
   7. A modular furniture assembly as recited in claim 6,          55      a transverse member having a height that is substantially
wherein, when the mounting platform is not in use, the base                   greater than the base member, the transverse member
and the transverse member have feet mounted in respective                     having a frame assembly:
apertures thereof.                                                         a foot configured to contact a Support Surface; and
   8. A modular furniture assembly as recited in claim 1,                  a mounting platform having a plurality of apertures there
wherein the mounting platform comprises a rigid plate having       60         through, the mounting platform configured to be selec
apertures therethrough.                                                       tively mounted on the base member frame assembly and
   9. A modular furniture assembly as recited in claim 8.                     the transverse member frame assembly to thereby
wherein the apertures comprise four apertures placed in a                     couple the base member frame assembly to the trans
square pattern equidistantly from each other.                                 verse member frame assembly, such that the foot is
   10. A modular furniture assembly as recited in claim 9.         65         Selectively mounted on the mounting platform and to
further comprising a central mounting aperture in the center                  one of: (A) the transverse member frame assembly; and
of the square pattern.                                                        (B) the base member frame assembly,
Case 1:19-cv-00596-MN Document 1-1 Filed 03/29/19 Page 38 of 41 PageID #: 55


                                                     US 8,783,778 B2
                              27                                                                28
  wherein the foot is configured to contact the support sur         27. A kit as recited in claim 26, further comprising a plu
     face when the modular furniture assembly is in an rality of fasteners for coupling respective mounting platforms
     upright configuration.                                      to the respective frame assemblies of the base and transverse
  21. A modular furniture assembly as recited in claim 20, member.
wherein the foot can be selectively mounted in the middle of 5 able28.feet
                                                                        A kit as recited in claim 27, wherein, when the remov
                                                                            are removed, fasteners are extended through the
the mounting platform, or on a corner of the mounting plat coupling apertures         of the mounting platform into the receiv
form.                                                            ing apertures of the respective base and transverse member
  22. A modular furniture assembly kit, comprising:              frame assemblies, thereby coupling the mounting platform to
  a base member having a frame assembly and at least one 10 the base and transverse member frame assemblies.
     foot removably coupled to the frame assembly; and              29. A kit as recited in claim 28, wherein the mounting
  a transverse member having a height that is substantially platforms each further comprise a plurality of mounting aper
     greater than the base member, the transverse member tures such that the mounting feet are selectively placed into
     having a frame assembly, the transverse member further one of a plurality of mounting apertures.
     having at least one foot that is removably coupled to the 15 30. A modular furniture assembly kit as recited in claim 26,
     frame assembly;                                             wherein the frame assembly of the base and the transverse
  at least one mounting foot configured to contact a support member        each have receiving apertures therein that receive the
                                                                 respective removable feet, and wherein the coupling aper
     Surface; and
  a mounting platform having a plurality of apertures there tures of the mounting platform correspond to the receiving
                                                                    apertures.
     through, the mounting platform configured to be selec           31. A modular furniture assembly comprising:
      tively mounted on the base member frame assembly and           a base member having a frame assembly; and
      the transverse member frame assembly to thereby                a transverse member having a height that is substantially
      couple the base member frame assembly to the trans                greater than the height of the base member, the trans
      verse member frame assembly,                                      Verse member having a frame assembly;
   wherein the at least one mounting foot is configured to be is     a foot configured to contact a support surface; and
      Selectively mounted on the mounting platform.                  a mounting platform, the mounting platform configured to
   23. A kit as recited in claim 22, further comprising a plu           be selectively mounted on both the base member frame
rality of fasteners for fastening the mounting platform to the          assembly and the transverse member frame assembly to
frame assemblies.
   24. A modular furniture assembly kit as recited in claim 22, so      thereby  couple the base member frame assembly to the
wherein the frame assembly of the base and the transverse               transverse  member frame assembly, the foot including a
member each have receiving apertures therein that receive the           fastener that connects one portion of the mounting plat
respective removable feet, and wherein the apertures of the             form to one of: (A) the transverse member assembly; and
mounting platform correspond to said receiving apertures.               (B) the base frame assembly; and further comprising:
   25. A kit as recited in claim 24, wherein, when the remov- is     a fastener  that connects another portion of the mounting
able feet are removed, fasteners can be extended through the            platform to one of: (A) the transverse member assembly:
apertures of the mounting platform into the receiving aper              and (B) the base frame assembly.
tures of the respective base and transverse member frame wherein     32. A modular furniture assembly as recited in claim 31,
assemblies, thereby coupling the mounting platform to the foot thatthe          fastener of the foot is an integral fastener of the
                                                                             extends through an aperture of the mounting plat
base and transverse member frame assemblies.                    40
   26. A modular furniture assembly kit, comprising:               form into one of: (A) the transverse member assembly; and
   a base member having a frame assembly and a plurality of (B)33.theAbase      frame assembly.
                                                                            modular   furniture assembly comprising:
      removable feet removably coupled to the frame assem            a base member having a frame assembly; and
      bly:
   a transverse member having a height that is substantially as a transverse       member having a height that is substantially
                                                                        greater than the height of the base member, the trans
      greater than the base member, the transverse member               Verse member having a frame assembly;
      having a frame assembly and a plurality of removable           a foot configured to contact a support surface; and
      feet that are removably coupled to the frame assembly:         a mounting platform, the mounting platform configured to
   a plurality of mounting feet configured to contact a support
      surface; and                                              50      be mounted on the base member frame assembly and the
   a plurality of mounting platforms, each having a plurality           transverse member frame assembly to thereby couple
      of coupling apertures and at least one mounting aperture          the base member frame assembly to the transverse mem
      extending therethrough, each mounting platform con                ber frame assembly,
      figured to be selectively mounted on the base member           wherein the foot is selectively mounted on the mounting
      frame assembly and the transverse member frame 55                 platform, such that the foot is configured to contact the
      assembly after the removable feet have been removed               Support surface when the modular furniture assembly is
      therefrom, thereby coupling the base member frame                 in an upright configuration,
      assembly to the transverse member frame assembly,              wherein   the mounting platform comprises a rigid plate
      Such that respective mounting feet can be mounted on              having  four apertures therethrough placed in a square
      respective mounting platforms, and such that the mount            pattern equidistantly   from each other.
      ing feet are configured to contact the support surface.                              ck  ck  ck  ck  ck
        Case 1:19-cv-00596-MN Document 1-1 Filed 03/29/19 Page 39 of 41 PageID #: 56

                              UNITED STATES PATENT AND TRADEMARK OFFICE
                                   CERTIFICATE OF CORRECTION
PATENT NO.                  : 8,783,778 B2                                                                                       Page 1 of 3
APPLICATIONNO.              : 13/164721
DATED                       : July 22, 2014
INVENTOR(S)                 : Nelson et al.

It is certified that error appears in the above-identified patent and that said Letters Patent is hereby corrected as shown below:

         Title Page
         Item 74, change “SAC Acquistion to --SAC Acquisition--.
         Drawings
         Sheet 5, replace FIG. 5A with the figure depicted on the attached sheet, wherein the reference number
         “26c' is replaced with reference number “26a.
         Sheet 6, replace FIG. 5B with the figure depicted on the attached sheet, wherein the reference number
         “26c' is replaced with reference number “26a.
         Specification
         Column 20
         Line 41, change “frame assembly 16 to --frame assembly 316--.
         Column 21
         Line 67, change “flat plate 412 to --flat plate--.
         Column 22
         Line 1, change “Plate 412 to --The plate--.




                                                                                    Signed and Sealed this
                                                                                 Twelfth Day of January, 2016
                                                                          74-4-04- 2% 4            Michelle K. Lee
                                                                               Director of the United States Patent and Trademark Office
     Case 1:19-cv-00596-MN Document 1-1 Filed 03/29/19 Page 40 of 41 PageID #: 57


CERTIFICATE OF CORRECTION (continued)                                        Page 2 of 3
U.S. Patent               Jul. 22, 2014         Sheet 5 of 21       8,783,778 B2
     Case 1:19-cv-00596-MN Document 1-1 Filed 03/29/19 Page 41 of 41 PageID #: 58


CERTIFICATE OF CORRECTION (continued)                                        Page 3 of 3
U.S. Patent                 Jul. 22, 2014       Sheet 6 of 21       8,783,778 B2




                      8
                      :
                      :
                      it.
